
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.11


EXECUTION COPY

TRANSFER AND SERVICING AGREEMENT

Dated as of July 14, 2000

--------------------------------------------------------------------------------

COMPUCREDIT
CREDIT CARD MASTER NOTE BUSINESS TRUST

--------------------------------------------------------------------------------

among

COMPUCREDIT FUNDING CORP.,
Transferor,

COMPUCREDIT CORPORATION,
Servicer,

COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST,
Issuer

and

THE BANK OF NEW YORK,
Indenture Trustee

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS Section 1.01.   Definitions   1 Section 1.02.   Other Definitional
Provisions   12
ARTICLE II
CONVEYANCE OF RECEIVABLES Section 2.01.   Conveyance of Receivables   14 Section
2.02.   Acceptance by Issuer   15 Section 2.03.   Representations and Warranties
of Each Transferor Relating to Such Transferor   16 Section 2.04.  
Representations and Warranties of each Transferor Relating to this Agreement and
any Participation Interest Supplement and the Receivables   17 Section 2.05.  
Treatment of Ineligible Receivables   19 Section 2.06.   Reassignment of Trust
Portfolio   20 Section 2.07.   Covenants of each Transferor   21 Section 2.08.  
Covenants of each Transferor with Respect to the Applicable Receivables Purchase
Agreements   23 Section 2.09.   Addition of Accounts   24 Section 2.10.  
Defaulted Receivables   26 Section 2.11.   Account Allocations   26 Section
2.12.   Discount Option   27
ARTICLE III
ADMINISTRATION AND SERVICING OF RECEIVABLES Section 3.01.   Acceptance of
Appointment and Other Matters Relating to the Servicer   28 Section 3.02.  
Servicing Compensation   29 Section 3.03.   Representations, Warranties and
Covenants of the Servicer   29 Section 3.04.   Reports and Records for the Owner
Trustee and the Indenture Trustee   31 Section 3.05.   Annual Certificate of
Servicer   31 Section 3.06.   Annual Servicing Report of Independent Public
Accountants; Copies of Reports Available   31 Section 3.07.   Notices to
CompuCredit   32 Section 3.08.   Adjustments   32 Section 3.09.   Reports to the
Commission   33
ARTICLE IV
COLLECTIONS AND ALLOCATIONS Section 4.01.   Collections and Allocations   34
Section 4.02.   Shared Principal Collections   34 Section 4.03.   Additional
Withdrawals from the Collection Account   35 Section 4.04.   Allocation of
Transferred Assets to Series or Groups   35 Section 4.05.   Excess Finance
Charge Collections   35 ARTICLE V
OTHER MATTERS RELATING TO EACH TRANSFEROR Section 5.01.   Liability of each
Transferor   37 Section 5.02.   Merger or Consolidation of, or Assumption of the
Obligations of, a Transferor   37 Section 5.03.   Limitations on Liability of
Each Transferor   37

i

--------------------------------------------------------------------------------


ARTICLE VI
OTHER MATTERS RELATING TO THE SERVICER Section 6.01.   Liability of the Servicer
  39 Section 6.02.   Merger or Consolidation of, or Assumption of the
Obligations of, the Servicer   39 Section 6.03.   Limitation on Liability of the
Servicer and Others   39 Section 6.04.   Servicer Indemnification of the Issuer,
the Owner Trustee and the Indenture Trustee   40 Section 6.05.   Resignation of
the Servicer   40 Section 6.06.   Access to Certain Documentation and
Information Regarding the Receivables   40 Section 6.07.   Delegation of Duties
  41 Section 6.08.   Examination of Records   41
ARTICLE VII
INSOLVENCY EVENTS Section 7.01.   Rights upon the Occurrence of an Insolvency
Event   42
ARTICLE VIII
SERVICER DEFAULTS Section 8.01.   Servicer Defaults   43 Section 8.02.  
Indenture Trustee To Act; Appointment of Successor   45 Section 8.03.  
Notification to Noteholders   46
ARTICLE IX

TERMINATION Section 9.01.   Termination of Agreement   47
ARTICLE X
MISCELLANEOUS PROVISIONS Section 10.01.   Amendment; Waiver of Past Defaults  
48 Section 10.02.   Protection of Right, Title and Interest of Issuer   49
Section 10.03.   GOVERNING LAW   51 Section 10.04.   Notices; Payments   51
Section 10.05.   Severability of Provisions   51 Section 10.06.   Further
Assurances   52 Section 10.07.   Nonpetition Covenant   52 Section 10.08.   No
Waiver; Cumulative Remedies   52 Section 10.09.   Counterparts   52 Section
10.10.   Third-Party Beneficiaries   52 Section 10.11.   Merger and Integration
  52 Section 10.12.   Headings   52 Section 10.13.   Limitation of Liability of
Owner Trustee   53
EXHIBITS EXHIBIT A   Form of Annual Servicer's Certificate   A-1 EXHIBIT B-1  
Form of Opinion of Counsel with Respect to Amendments   B-1-1 EXHIBIT B-2   Form
of Opinion of Counsel with Respect to Accounts   B-2-1 EXHIBIT B-3   Provisions
to be Included in Annual Opinion of Counsel   B-3-1 EXHIBIT C   Form of
Assignment of Receivables in Additional Accounts   C-1
SCHEDULES SCHEDULE I   List of Accounts   I-1 SCHEDULE II   Bank Identification
Numbers and Bank Numbers   II-1
APPENDIX
APPENDIX I
 
Index of Certain Defined Terms
 
1-1

ii

--------------------------------------------------------------------------------

        TRANSFER AND SERVICING AGREEMENT, dated as of July 14, 2000, among
COMPUCREDIT FUNDING CORP., a Nevada corporation, as Transferor, COMPUCREDIT
CORPORATION, a Georgia corporation, as Servicer, COMPUCREDIT CREDIT CARD MASTER
NOTE BUSINESS TRUST, a Nevada business trust, as Issuer, and THE BANK OF NEW
YORK, a New York banking corporation, as Indenture Trustee.

        In consideration of the mutual agreements herein contained, each party
agrees as follows for the benefit of the other parties, the Noteholders and any
Series Enhancer (as defined below) to the extent provided herein, in the
Indenture and in any Indenture Supplement:

ARTICLE I
DEFINITIONS

        Section 1.01.    Definitions.    Whenever used in this Agreement, the
following words and phrases shall have the following meanings, and the
definitions of such terms are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms.

        "Account" shall mean (a) each Initial Account and each Prior Additional
Account, (b) each Additional Account (but only from and after the Addition Date
with respect thereto), (c) each Related Account, (d) each Transferred Account,
but shall exclude, after the applicable removal date and (e) any Account all the
Receivables in which are either: (i) Defaulted Receivables and assigned by the
Issuer to the Transferor pursuant to Section 2.10, (ii) assigned by the Issuer
to the Transferor pursuant to Section 2.05(c) or 2.06 or (iii) assigned by the
Issuer to the Servicer pursuant to Section 3.03.

        "Account Owner" shall mean Columbus Bank or any other entity which is
the issuer of the credit card relating to an Account pursuant to a Credit Card
Agreement.

        "Account Schedule" shall mean a computer file or microfiche list
containing a true and complete list of Accounts, identified by bank
identification number and by bank numbers and by account number and setting
forth the aggregate amount of Principal Receivables outstanding in such Accounts
as of (a) the Initial Cut-Off Date (for the Account Schedule delivered on the
Initial Issuance Date), (b) no later than twelve (12) months after the
Determination Date immediately succeeding the related Monthly Period (for any
Account Schedule relating to Automatic Additional Accounts) and (c) the Addition
Cut-Off Date (for any Account Schedule relating to Supplemental Accounts).

        "Addition Cut-Off Date" shall mean (a) for Supplemental Accounts, the
date specified as such in the notice for the Supplemental Accounts under
Section 2.09(g) and (b) for Automatic Additional Accounts, the later of the
dates on which such Automatic Additional Accounts are originated or designated
pursuant to Section 2.09(a).

        "Addition Date" shall mean (a) with respect to Automatic Additional
Accounts, the later of the date on which such accounts are created and the date
on which such accounts are otherwise designated as Automatic Additional Accounts
pursuant to Section 2.09(a), (b) with respect to Supplemental Accounts, the date
from and after which such Supplemental Accounts are to be included as Accounts
pursuant to Section 2.09(e) or (f) , and (c) with respect to Participation
Interests, the date from and after which such Participation Interests are to be
included as part of the Transferred Assets pursuant to Section 2.09(b).

        "Additional Account" shall mean each Automatic Additional Account and
each Supplemental Account.

        "Additional Transferor" shall have the meaning specified in
Section 2.09(d).

1

--------------------------------------------------------------------------------


        "Adverse Effect" shall mean, with respect to any action, that such
action will (a) result in the occurrence of an Early Redemption Event, a
Reinvestment Event, a Default or an Event of Default or (b) materially and
adversely affect the amount or timing of distributions to be made to the
Noteholders or any Series Enhancer of any Series or Class pursuant to this
Agreement, the Indenture or the related Indenture Supplement.

        "Affiliate" shall mean, with respect to any specified Person, any other
Person controlling or controlled by or under common control with such specified
Person. For the purposes of this definition, "control" shall mean the power to
direct the management and policies of a Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise; and the
terms "controlling" and "controlled" have meanings correlative to the foregoing.

        "Affinity Card Agreement" shall mean the Affinity Card Agreement dated
as of January 6, 1997, among Columbus Bank, CompuCredit and CompuCredit
Acquisition Corporation, as amended to the date hereof and as such agreement may
be amended, modified or supplemented from time to time hereafter.

        "Aggregate Allocation Amount" shall mean, as of any date of
determination, the aggregate sum of the Allocation Amounts of all Series of
Notes issued and outstanding on such date of determination.

        "Agreement" shall mean this Transfer and Servicing Agreement, as the
same may be amended, supplemented or otherwise modified from time to time.

        "Allocation Amount" shall mean, with respect to any Series and for any
date, an amount equal to the allocation amount or adjusted allocation amount, as
applicable, specified in the related Indenture Supplement.

        "Appointment Date" shall have the meaning specified in Section 7.01.

        "Assignment" shall have the meaning specified in Section 2.09(h).

        "Authorized Newspaper" shall mean any newspaper or newspapers of general
circulation in the Borough of Manhattan, the City of New York, printed in the
English language (and, with respect to any Series or Class, if and so long as
the Notes of such Series are Bearer Notes, in such place as may be specified in
the applicable Indenture Supplement) and customarily published on each business
day at such place, whether or not published on Saturdays, Sundays or holidays.

        "Automatic Additional Account" shall mean each VISA® and MasterCard®1
consumer revolving credit card account established pursuant to a Credit Card
Agreement between an Account Owner and any Person with respect to which one or
more credit cards are issued to a cardholder, which credit card account is
identified by the bank identification numbers and the bank numbers specified on
Schedule II as Schedule II may be amended from time to time, which account comes
into existence after the Initial Cut-Off Date.

--------------------------------------------------------------------------------

1VISA® and MasterCard® registered trademarks of VISA USA, Inc. and MasterCard
International Incorporated, respectively.


        "Automatic Addition Suspension Date" shall have the meaning set forth in
Section 2.09(a).

        "Automatic Addition Termination Date" shall have the meaning set forth
in Section 2.09(a).

        "Average Principal Receivables" shall mean, for any period, an amount
equal to (a) the sum of the aggregate amount of Principal Receivables at the end
of each day during such period divided by (b) the number of days in such period.

        "Business Day" shall mean any day other than (a) a Saturday or Sunday or
(b) any other day on which national banking associations or state banking
institutions in New York, New York, Atlanta,

2

--------------------------------------------------------------------------------


Georgia, Columbus, Georgia, Las Vegas, Nevada or any other city in which the
principal executive offices of CompuCredit, the Transferor, the Owner Trustee,
the Indenture Trustee, Columbus Bank or other Account Owner, as the case may be,
are located, are authorized or obligated by law, executive order or governmental
decree to be closed or (c) for purposes of any particular Series, any other day
specified in the applicable Indenture Supplement.

        "Cash Advance Fees" shall mean cash advance transaction fees, if any, as
specified in the Credit Card Agreement applicable to each Account.

        "CB&T Receivables Purchase Agreement" shall mean the Receivables
Purchase Agreement, dated as of August 29, 1997 and amended and restated as of
July 14, 2000, between Columbus Bank and CompuCredit, as amended from time to
time in accordance with the terms thereof.

        "CFC" shall mean CompuCredit Funding Corp., a Nevada corporation, and
its successors and permitted assigns.

        "CFC Receivables Purchase Agreement" shall mean the Receivables Purchase
Agreement, dated as of August 29, 1997 and amended and restated as of July 14,
2000, between CompuCredit and CFC, as amended from time to time in accordance
with the terms thereof.

        "Collections" shall mean all payments by or on behalf of Obligors
(including Insurance Proceeds) received in respect of the Receivables, in the
form of cash, checks, wire transfers, electronic transfers, ATM transfers or any
other form of payment in accordance with a Credit Card Agreement in effect from
time to time and all other amounts specified by this Agreement, the Indenture or
any Indenture Supplement as constituting Collections; provided however, that
during the period Columbus Bank owns the Accounts pursuant to the Affinity Card
Agreement, Collections shall mean the sum of (i) the "Net Excess Amount" payable
by Columbus Bank to CompuCredit, as defined in the Affinity Card Agreement, and
(ii) all amounts paid by Columbus Bank to CompuCredit pursuant to
Section 8.1(e)(iii) of the Affinity Card Agreement. As specified in any
Participation Interest Supplement or Indenture Supplement, Collections shall
include amounts received with respect to Participation Interests. All Recoveries
will be treated as Collections of Finance Charge Receivables. Collections with
respect to any Monthly Period shall include a portion, calculated pursuant to
Section 2.07(h), of Interchange paid to the Issuer with respect to such Monthly
Period, to be applied as if such amount were Collections of Finance Charge
Receivables for all purposes.

        "Columbus Bank" shall mean Columbus Bank and Trust Company, a state bank
chartered under the laws of the State of Georgia, and its successors and
permitted assigns under the Affinity Card Agreement.

        "Commission" shall mean the Securities and Exchange Commission and its
successors in interest.

        "CompuCredit" shall mean CompuCredit Corporation, a Georgia corporation,
and its successors and permitted assigns.

        "Corporate Trust Office" shall have the meaning (a) when used in respect
of the Owner Trustee, specified in the Trust Agreement and (b) when used in
respect of the Indenture Trustee, specified in the Indenture.

        "Credit Card Agreement" shall mean, with respect to a revolving credit
card account, the agreements (including any applicable truth-in-lending
disclosure statements) between an Account Owner and the Obligor governing the
terms and conditions of such account, as such agreements or statements may be
amended, modified or otherwise changed from time to time and as distributed
(including any amendments and revisions thereto) to holders of such account.

        "Credit Card Guidelines" shall mean the respective policies and
procedures of the Servicer or the applicable Account Owner, as such policies and
procedures relate to the Accounts and as such may be

3

--------------------------------------------------------------------------------


amended from time to time, (a) relating to the operation of its credit card
business, which generally are applicable to its portfolio of revolving credit
card accounts or, in the case of an Account Owner that has only a portion of its
portfolio subject to a Receivables Purchase Agreement, applicable to such
portion of its portfolio, and in each case which are consistent with prudent
practice, including the policies and procedures for determining the
creditworthiness of credit card customers and the extension of credit to credit
card customers, and (b) relating to the maintenance of credit card accounts and
collection of credit card receivables.

        "Date of Processing" shall mean, with respect to any transaction or
receipt of Collections, the date on which such transaction is first recorded on
the Servicer's computer file of revolving credit card accounts (without regard
to the effective date of such recordation).

        "Defaulted Amount" shall mean, with respect to any Monthly Period, an
amount (which shall not be less than zero) equal to (a) the amount of Principal
Receivables which became Defaulted Receivables in such Monthly Period, minus
(b) the amount of any Defaulted Receivables of which either the Transferor has
the option or became obligated to, or the Servicer became obligated to, accept
reassignment or assignment in accordance with the terms of this Agreement during
such Monthly Period (including, without duplication, Ineligible Receivables
pursuant to Section 2.05); provided, however, that if an Insolvency Event occurs
with respect to the Transferor, the amount of such Defaulted Receivables which
are subject to reassignment to the Transferor in accordance with the terms of
this Agreement shall not be added to the sum so subtracted and, if any of the
events described in Section 8.01(d) occur with respect to the Servicer, the
amount of such Defaulted Receivables which are subject to reassignment or
assignment to the Servicer in accordance with the terms of this Agreement shall
not be added to the sum so subtracted.

        "Defaulted Receivables" shall mean, with respect to any Monthly Period,
all Principal Receivables (i) which are charged off as uncollectible in such
Monthly Period in accordance with the Credit Card Guidelines or the Servicer's
customary and usual servicing procedures for servicing revolving credit card
accounts; (ii) as to which any payment or part thereof remains unpaid for
180 days or more from the original due date for such Receivables; (iii) as to
which the Obligor thereof is currently the debtor in a case under the United
States Bankruptcy Code; or (iv) as to which the Obligor is deceased. A Principal
Receivable shall become a Defaulted Receivable no later than on the day on which
such Principal Receivable is recorded as charged-off on the Servicer's computer
file of revolving credit card accounts.

        "Deposit Date" shall mean each day on which the Servicer deposits
Collections in the Collection Account.

        "Determination Date" shall mean, unless otherwise specified in the
Indenture Supplement for a particular Series, either (i) the twelfth (12th)
calendar day of each month (or, if the twelfth calendar day is not a Business
Day, then the next Business Day) or (ii) such earlier date chosen by the
Servicer.

        "Discount Option Date" shall mean each date on which a Discount
Percentage designated by the Transferor pursuant to Section 2.12 takes effect.

        "Discount Option Receivables" shall have the meaning specified in
Section 2.12. The aggregate amount of Discount Option Receivables outstanding on
any Date of Processing occurring on or after the Discount Option Date shall
equal the sum of (a) the aggregate Discount Option Receivables at the end of the
prior Date of Processing (which amount, prior to the Discount Option Date, shall
be zero) plus (b) any new Discount Option Receivables created on such Date of
Processing minus (c) any Discount Option Receivables Collections received on
such Date of Processing. Discount Option Receivables created on any Date of
Processing shall mean the product of the amount of any Principal Receivables
created on such Date of Processing (without giving effect to the proviso in the
definition of Principal Receivables) and the Discount Percentage.

4

--------------------------------------------------------------------------------


        "Discount Option Receivable Collections" shall mean on any Date of
Processing occurring in any Monthly Period succeeding the Monthly Period in
which the Discount Option Date occurs, the product of (a) a fraction, the
numerator of which is the Discount Option Receivables and the denominator of
which is the sum of the Principal Receivables and the Discount Option
Receivables, in each case (for both the numerator and the denominator) at the
end of the preceding Monthly Period and (b) Collections of Principal Receivables
on such Date of Processing (without giving effect to the proviso in the
definition of Principal Receivables).

        "Discount Percentage" shall have the meaning specified in Section 2.12.

        "Distribution Date" shall mean, with respect to any Series, the date
specified in the applicable Indenture Supplement.

        "Document Delivery Date" shall have the meaning specified in
Section 2.09(h).

        "Dollars," "$" or "U.S. $" shall mean United States dollars.

        "Eligible Account" shall mean a consumer revolving credit card account
owned by (i) Columbus Bank, in the case of the Initial Accounts, which as of the
Prior Trust Cut-Off Date, and, in the case of the Prior Additional Accounts,
which as of the Prior Trust Addition Date, or (ii) by Columbus Bank or other
Account Owner, in the case of Additional Accounts which, as of the applicable
Addition Cut-Off Date, in each case meets the following requirements:

        (a)  is a VISA or MasterCard revolving credit card account in existence
and maintained by an Account Owner;

        (b)  is payable in Dollars;

        (c)  has an Obligor who has provided, as his or her most recent billing
address, an address located in the United States or its territories or
possessions or a military address;

        (d)  does not have any Receivables that are Defaulted Receivables;

        (e)  does not have any Receivables that have been identified by the
Account Owner, the Servicer or the relevant Obligor as having been incurred as a
result of fraudulent use of any related credit card; and

        (f)    has not been identified as an Account with respect to which the
related card has been lost or stolen.

        "Eligible Receivable" shall mean each Receivable:

        (a)  which has arisen in an Eligible Account;

        (b)  which was created in compliance in all material respects with all
Requirements of Law applicable to the institution which owned such Receivable at
the time of its creation and pursuant to a Credit Card Agreement which complies
in all material respects with all Requirements of Law applicable to the Account
Owner;

        (c)  with respect to which all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
creation of such Receivable or the execution, delivery and performance by an
Account Owner of the Credit Card Agreement pursuant to which such Receivable was
created, have been duly obtained, effected or given and are in full force and
effect;

        (d)  as to which at the time of the transfer of such Receivable to the
Issuer, the Transferor or the Issuer will have good and marketable title thereto
and which itself is free and clear of all Liens (other than any Lien for
municipal or other local taxes if such taxes are not then due and payable

5

--------------------------------------------------------------------------------




or if the Transferor is then contesting the validity thereof in good faith by
appropriate proceedings and has set aside on its books adequate reserves with
respect thereto);

        (e)  which has been the subject of either a valid transfer and
assignment from the Transferor to the Issuer of all the Transferor's right,
title and interest therein (including any proceeds thereof), or the grant by the
Transferor to the Issuer of a valid first priority perfected security interest
therein (and in the proceeds thereof), effective until the termination of the
Issuer;

        (f)    which at all times will be the legal, valid and binding payment
obligation of the Obligor thereon enforceable against such Obligor in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws, now or
hereafter in effect, affecting the enforcement of creditors' rights in general
and except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity); and

        (g)  which constitutes either an "account" or a "general intangible"
under and as defined in Article 9 of the UCC as then in effect in the State of
Nevada and any other state where the filing of a financing statement is required
to perfect the Issuer's interest in the Receivables and the proceeds thereof.

        "Eligible Servicer" shall mean CompuCredit, the Indenture Trustee or, if
neither CompuCredit nor the Indenture Trustee is acting as Servicer, an entity
which, at the time of its appointment as Servicer, (a) is servicing a portfolio
of revolving credit card accounts, (b) is legally qualified and has the capacity
to service the Accounts, (c) has demonstrated the ability to service
professionally and competently a portfolio of similar accounts in accordance
with high standards of skill and care, (d) is qualified to use the software that
is then being used to service the Accounts or obtains the right to use or has
its own software which is adequate to perform its duties under this Agreement
and (e) has a net worth of at least $50,000,000 as of the end of its most recent
fiscal quarter.

        "Excess Finance Charge Collections" shall have the meaning specified in
Section 4.05.

        "Facilities Management Agreement" shall mean the agreement dated
August 1, 1998 between Columbus Bank and CompuCredit, and all amendments,
modifications and supplements thereto and restatements thereof.

        "FDIC" shall mean the Federal Deposit Insurance Corporation or any
successor.

        "Finance Charge Receivables" shall mean the sum of (A) all amounts
billed to the Obligors on any Account as determined based on either (a) the
actual amounts posted on the system servicing reports provided to the Servicer
by Total Systems Services, Inc. or another provider of such reports, if
available to the Servicer, or (b) if such actual amounts are not available to
the Servicer, the amount of Finance Charge Receivables for the prior Monthly
Period or other reasonable estimation method, in respect of (i) all Periodic
Rate Finance Charges, (ii) Cash Advance Fees, (iii) annual membership fees and
annual service charges, (iv) Late Fees, (v) Overlimit Fees, and (vi) any other
fees with respect to the Accounts designated by the Transferor at any time and
from time to time to be included as Finance Charge Receivables (but any such
amount estimated pursuant to this clause (b) shall be reduced by the amount of
all accrued Finance Charge Receivables on Defaulted Receivables for such Monthly
Period) and (B) Discount Option Receivables, if any, after the Discount Option
Date. Finance Charge Receivables shall also include (a) the interest portion of
Participation Interests as shall be determined pursuant to, and only if so
provided in, the applicable Participation Interest Supplement or Indenture
Supplement for any Series, (b) Interchange as calculated pursuant to the
Indenture Supplement for any Series, (c) all Recoveries with respect to
Receivables previously charged off as uncollectible, (d) all Collections in
respect of Ineligible Receivables, and (e) all amounts paid by Columbus Bank to
CompuCredit pursuant to Section 8.1(e)(iii) of the Affinity Card Agreement. For
the avoidance of doubt, for so long as Columbus Bank owns all or any portion of
the Accounts pursuant to the Affinity Card Agreement,

6

--------------------------------------------------------------------------------


Finance Charge Receivables and Collections on all or such portion of the
Accounts shall not include amounts accrued and due to Columbus Bank in
accordance with Exhibit C of the Affinity Card Agreement or Exhibit A of the
Facilities Management Agreement.

        "Finance Charge Shortfalls" shall have the meaning specified in
Section 4.05.

        "Fitch" shall mean Fitch, Inc. or its successors.

        "Governmental Authority" shall mean the United States of America, any
state or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

        "Indenture" shall mean the Master Indenture, dated as of July 14, 2000,
among the Issuer, the Indenture Trustee and the Servicer, as the same may be
amended, supplemented or otherwise modified from time to time.

        "Indenture Trustee" shall mean The Bank of New York in its capacity as
indenture trustee under the Indenture, its successors in interest and any
successor indenture trustee under the Indenture.

        "Independent Director" shall have the meaning specified in
Section 2.07(g)(vii).

        "Ineligible Receivable" shall have the meaning specified in
Section 2.05(a).

        "Initial Account" shall mean each VISA consumer revolving credit card
account existing on the Prior Trust Cut-Off Date and established pursuant to a
Credit Card Agreement between an Account Owner and any Person with respect to
which one or more credit cards were issued to a cardholder, which credit cards
bear the name or logo "Aspire", which account was an Initial Account (as such
term was defined in the Prior Pooling and Servicing Agreement) and which was
identified in the computer file or microfiche list delivered to Bankers Trust
Company, as trustee under the Prior Pooling and Servicing Agreement, which
account is in existence on the Initial Cut-Off Date and is identified by the
bank identification numbers and the bank numbers specified on Schedule II and in
the computer file or microfiche list delivered to the Owner Trustee by the
Transferor pursuant to Section 2.01 on the Initial Issuance Date.

        "Initial Cut-Off Date" shall mean the close of business on June 30,
2000.

        "Initial Issuance Date" shall mean the Closing Date of the first Series
of Notes issued to the Holders.

        "Insolvency Event" shall have the meaning specified in Section 7.01.

        "Insurance Proceeds" shall mean any amounts received by the Servicer
pursuant to any credit insurance policies covering any Obligor with respect to
Receivables under such Obligor's Account.

7

--------------------------------------------------------------------------------

        "Interchange" shall mean interchange fees payable to an Account Owner
(net of any interchange fees paid by such Account Owner), in its capacity as
credit card issuer, through VISA or MasterCard in connection with cardholder
charges for goods or services with respect to the Accounts, as calculated
pursuant to the related Indenture Supplement for any Series. Any reference in
this Agreement, the Indenture or any Indenture Supplement to Interchange shall
refer to only the interchange fees that are transferred by CompuCredit or an
Account Owner to a Transferor pursuant to a Receivables Purchase Agreement.

        "Issuer" shall mean CompuCredit Credit Card Master Note Business Trust,
a Nevada business trust.

        "Late Fees" shall have the meaning specified in the Credit Card
Agreement applicable to each Account for late fees or similar terms.

        "Lien" shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, equity interest, encumbrance, lien (statutory
or other), preference, participation interest, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing and
the filing of any financing statement under the UCC or comparable law of any
jurisdiction to evidence any of the foregoing; provided, however, that any
assignment permitted by Section 3.04(b) of the Trust Agreement or Section 5.02
of, and the lien created by, this Agreement and any undivided interest in the
Receivables retained by an Account Owner shall not be deemed to constitute a
Lien; provided further, however, that each of (i) the lien created in favor of
CompuCredit under the CB&T Receivables Purchase Agreement, (ii) the lien created
in favor of CFC under the CFC Receivables Purchase Agreement and (iii) the lien
created in favor of the Indenture Trustee under the Indenture shall not be
deemed to constitute a Lien.

        "MasterCard" shall mean MasterCard International Incorporated, and its
successors in interest.

        "Monthly Period" shall mean, with respect to each Distribution Date,
unless otherwise provided in an Indenture Supplement, the period from and
including the first day of the preceding calendar month to and including the
last day of such calendar month; provided, however, that the initial Monthly
Period with respect to any Series will commence on the Closing Date with respect
to such Series.

        "Monthly Servicing Fee" shall have the meaning specified in
Section 3.02.

        "Moody's" shall mean Moody's Investors Service, Inc., or its successor.

        "Notices" shall have the meaning specified in Section 10.04.

        "Obligor" shall mean, with respect to any Account, the Person or Persons
obligated to make payments with respect to such Account, including any guarantor
thereof, but excluding any merchant.

        "Officer's Certificate" shall mean, unless otherwise specified in this
Agreement, a certificate signed by the President, any Vice President, the
Treasurer, Chief Financial Officer, Controller or Member of a Transferor or the
Servicer, as the case may be (or an officer holding an office with equivalent or
more senior responsibilities or, in the case of the Servicer, a Servicing
Officer, and, in the case of the Transferor, any executive of the Transferor
designated in writing by a Vice President or more senior officer of the
Transferor for this purpose), or by the President, any Vice President, the Chief
Financial Officer, Controller or Member of a Successor Servicer.

        "Opinion of Counsel" shall mean a written opinion of counsel, who may be
counsel for, or an employee of, the Person providing the opinion and who shall
be reasonably acceptable to the Person to whom the opinion is to be provided;
provided, however, that any Tax Opinion or other opinion relating to federal
income tax matters shall be an opinion of nationally recognized tax counsel.

8

--------------------------------------------------------------------------------


        "Overlimit Fees" shall have the meaning specified in the Credit Card
Agreement applicable to each Account for overlimit fees or similar terms if such
fees are provided for with respect to such Account.

        "Owner Trustee" shall mean Wilmington Trust FSB, a federal savings bank,
not in its individual capacity but solely as owner trustee under the Trust
Agreement (unless therein specified), and any successor Owner Trustee
thereunder.

        "Participation Interest Supplement" shall mean a supplement to this
Agreement entered into pursuant to Sections 2.09(b) and 10.01(a) in connection
with the conveyance of Participation Interests to the Issuer.

        "Participation Interests" shall have the meaning specified in
Section 2.09(b).

        "Periodic Rate Finance Charges" shall have the meaning specified in the
Credit Card Agreement applicable to each Account for finance charges (due to
periodic rate) or any similar term.

        "Person" shall mean any person or entity, including any individual,
corporation, limited liability company, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, governmental entity or
other entity of any nature.

        "Portfolio Yield" shall have the meaning specified in the Indenture
Supplement.

        "Principal Sharing Series" shall mean a Series that, pursuant to the
Indenture Supplement therefor, is entitled to receive Shared Principal
Collections.

        "Principal Receivables" shall mean all Receivables other than Finance
Charge Receivables or Defaulted Receivables; provided, however, that after a
Discount Option Date, Principal Receivables at any time thereafter shall not
include the amount of any Discount Option Receivables. Principal Receivables
shall also include the principal portion of Participation Interests as shall be
determined pursuant to, and only if so provided in, the applicable Participation
Interest Supplement or Indenture Supplement for any Series. In calculating the
aggregate amount of Principal Receivables on any day, the amount of Principal
Receivables shall be reduced by the aggregate amount of credit balances in the
Accounts on such day. Any Principal Receivables which the Transferor is unable
to transfer as provided in Section 2.11 shall not be included in calculating the
amount of Principal Receivables.

        "Principal Shortfalls" shall have the meaning specified in Section 4.02.

        "Prior Additional Account" shall mean each VISA consumer revolving
credit card account established pursuant to a credit card agreement between
Columbus Bank, as account owner under the Prior Pooling and Servicing Agreement,
and any Person with respect to which one or more credit cards bearing the name
or logo "Aspire" were issued to a cardholder, which account was an Automatic
Additional Account (as such term was defined in the Prior Pooling and Servicing
Agreement), which account came into existence after the Prior Trust Cut-Off Date
and before the Initial Cut-Off Date, which account is in existence on the
Initial Cut-Off Date and is identified by the bank identification numbers and
the bank numbers specified on Schedule II and in the computer file or microfiche
list delivered to the Owner Trustee by the Transferor pursuant to Section 2.01
on the Initial Issuance Date.

        "Prior Pooling and Servicing Agreement" shall mean that certain Pooling
and Servicing Agreement dated as of August 29, 1997 among CompuCredit Funding
Corp., as transferor, CompuCredit Corporation, as servicer, and Bankers Trust
Company, as trustee, which Pooling and Servicing Agreement established the Prior
Trust and pursuant to which certificates were issued evidencing interests in the
Prior Trust.

        "Prior Trust" shall mean the CompuCredit Credit Card Master Trust,
established pursuant to the Prior Pooling and Servicing Agreement and into which
the interests in the Receivables in the Initial Accounts and the Prior
Additional Accounts were previously transferred to the Prior Trust pursuant to
the Prior Pooling and Servicing Agreement. The Prior Trust was terminated on the
Initial Issuance

9

--------------------------------------------------------------------------------


Date, and the Initial Accounts and the Prior Additional Accounts are included in
the Accounts which are the subject of this Agreement.

        "Prior Trust Addition Date" shall mean, for the Prior Additional
Accounts, the date on which such accounts were created or otherwise became
"Automatic Additional Accounts" pursuant to the Prior Pooling and Servicing
Agreement.

        "Prior Trust Cut-Off Date" shall mean August 27, 1997.

        "Receivables" shall mean all amounts payable by Obligors on any Account
from time to time to the extent such amounts have been transferred from Columbus
Bank to CompuCredit pursuant to the CB&T Receivables Purchase Agreement,
including amounts payable for Principal Receivables and Finance Charge
Receivables. Receivables which become Defaulted Receivables will cease to be
included as Receivables as of the day on which they become Defaulted
Receivables.

        "Receivables Purchase Agreement" shall mean, as applicable, (i) the CB&T
Receivables Purchase Agreement, (ii) any future receivables purchase agreement
substantially in the form of the agreement specified in (i) above, entered into
between CompuCredit, CFC or any Transferor and an Account Owner; provided, that
(A) the Rating Agency Condition is satisfied with respect to such future
receivables purchase agreement and (B) CompuCredit or such Transferor, as
applicable, shall have delivered to the Indenture Trustee an Officer's
Certificate to the effect that such officer reasonably believes that the
execution and delivery of such future receivables purchase agreement will not
have an Adverse Effect, (iii) the CFC Receivables Purchase Agreement and
(iv) any future receivables purchase agreement substantially in the form of the
agreement specified in (iii) above, entered into between CompuCredit and any
Transferor; provided, that (A) the Rating Agency Condition is satisfied with
respect to such future receivables purchase agreement and (B) CompuCredit or
such Transferor shall have delivered to the Indenture Trustee an Officer's
Certificate to the effect that such officer reasonably believes that the
execution and delivery of such future receivables purchase agreement will not
have an Adverse Effect.

        "Recoveries" shall mean all amounts received by the Servicer (net of
out-of-pocket costs of collection) including Insurance Proceeds, with respect to
Defaulted Receivables (including any related Finance Charge Receivables),
including the net proceeds of any sale of such Defaulted Receivables by the
Transferor or Servicer.

        "Related Account" shall mean an Account with respect to which a new
credit account number has been issued by the applicable Account Owner or
Servicer or the applicable Transferor under circumstances resulting from an
error or a lost or stolen credit card and not requiring standard application and
credit evaluation procedures under the Credit Card Guidelines.

        "Required Designation Date" shall have the meaning specified in
Section 2.09(e).

        "Requirements of Law" shall mean any law, treaty, rule or regulation, or
determination of an arbitrator or Governmental Authority, whether federal, state
or local (including usury laws, the Federal Truth in Lending Act and
Regulation B and Regulation Z of the Board of Governors of the Federal Reserve
System), and, when used with respect to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person.

        "Reset Date" for any Series, shall have the meaning specified in the
applicable Supplement.

        "Restart Date" shall have the meaning specified in Section 2.09(a).

        "Series Adjusted Allocation Amount" shall mean, with respect to any
Series and for any Monthly Period, the Series Allocation Amount for such Series,
after subtracting therefrom the excess, if any, of (a) the cumulative amount
(calculated in accordance with the terms of the related Indenture Supplement) of
reduction amounts, subordination of principal collections and, if applicable,
covering

10

--------------------------------------------------------------------------------


the series default amount for any other Class of Notes of such Series or another
Series allocable to the Allocation Amount for such Series as of the last day of
the immediately preceding Monthly Period over (b) the aggregate reimbursement of
such reduction amounts, subordination of principal collections and, if
applicable, covering the series default amount for any other Class of Notes of
such Series or another Series as of such day, or such other amount as may be
provided in the Indenture Supplement for such Series.

        "Series Allocable Defaulted Amount" shall mean, with respect to any
Series and for any Monthly Period, the product of the Series Allocation
Percentage and the Defaulted Amount with respect to such Monthly Period.

        "Series Allocable Finance Charge Collections" shall mean, with respect
to any Series and for any Monthly Period, the product of the Series Allocation
Percentage and the amount of Collections of Finance Charge Receivables with
respect to such Monthly Period.

        "Series Allocable Principal Collections" shall mean, with respect to any
Series and for any Monthly Period, the product of the Series Allocation
Percentage and the amount of Collections of Principal Receivables with respect
to such Monthly Period.

        "Series Allocation Amount" shall have, for any Series, the meaning
specified in the related Indenture Supplement.

        "Series Allocation Percentage" shall mean, with respect to any Series
and for any Monthly Period, the percentage equivalent of a fraction, the
numerator of which is the Series Adjusted Allocation Amount plus the Series
Required Transferor Amount as of the last day of the immediately preceding
Monthly Period or, if later, the immediately preceding Reset Date, and the
denominator of which is the sum of all Series Adjusted Allocation Amounts plus
the sum of all Series Required Transferor Amounts as of such day.

        "Series Required Transferor Amount" shall have the meaning, with respect
to any Series, specified in the related Indenture Supplement.

        "Service Transfer" shall have the meaning specified in Section 8.01.

        "Servicer" shall mean CompuCredit, in its capacity as Servicer pursuant
to this Agreement, and, after any Service Transfer or resignation of the
Servicer pursuant to Section 6.05, the Successor Servicer.

        "Servicer Default" shall have the meaning specified in Section 8.01.

        "Servicing Fee" shall have the meaning specified in Section 3.02.

        "Servicing Fee Rate" shall mean, with respect to any Series, the
servicing fee rate specified in the related Indenture Supplement.

        "Servicing Officer" shall mean any officer of the Servicer or an
attorney in fact of the Servicer who in either case is involved in, or
responsible for, the administration and servicing of the Receivables and whose
name appears on a list of servicing officers furnished to the Owner Trustee and
the Indenture Trustee by the Servicer, as such list may from time to time be
amended.

        "Shared Principal Collections" shall have the meaning specified in
Section 4.02.

        "Standard & Poor's" shall mean Standard & Poor's Ratings Services, or
its successor.

        "Successor Servicer" shall have the meaning specified in
Section 8.02(a).

        "Supplement" shall mean, with respect to any Series, the related
Indenture Supplement, and, with respect to any Participation Interest, the
related Participation Interest Supplement.

11

--------------------------------------------------------------------------------


        "Supplemental Account" shall mean an Account designated pursuant to
Section 2.09(e) or (f).

        "Termination Notice" shall have the meaning specified in Section 8.01.

        "Transfer Date" shall mean the Business Day immediately preceding each
Distribution Date.

        "Transfer Restriction Event" shall have the meaning specified in
Section 2.11.

        "Transferor" shall mean (a) CFC, a wholly owned special purpose
subsidiary of CompuCredit organized in the state of Nevada, or its successor
under this Agreement and (b) any Additional Transferors. References to "each
Transferor" shall refer to each entity mentioned in the preceding sentence and
references to "the Transferor" shall refer to either CFC, any Additional
Transferor or all of such entities, as the case may be.

        "Transferred Account" shall mean each account (other than a Related
Account) into which an Account shall be transferred; provided that such transfer
was made in accordance with the Credit Card Guidelines.

        "Transferred Assets" shall have the meaning specified in
Section 2.01(a).

        "Trust Adjusted Allocation Amount" shall mean, with respect to any
Monthly Period, the aggregate Series Adjusted Allocation Amounts for all
outstanding Series for such Monthly Period.

        "Trust Agreement" shall mean the Trust Agreement relating to the Issuer,
dated as of July 14, 2000, between CFC and the Owner Trustee, as the same may be
amended, supplemented or otherwise modified from time to time.

        "UCC" shall mean the Uniform Commercial Code, as amended from time to
time, as in effect in any specified jurisdiction.

        "VISA" shall mean VISA USA, Inc., and its successors in interest.

        Section 1.02.    Other Definitional Provisions.    

        (a)  All terms used herein and not otherwise defined herein shall have
meanings ascribed to them in the Trust Agreement, the Indenture and, for any
Series, the related Indenture Supplement, as applicable. For purposes of
convenience only, Appendix 1 attached hereto contains a list of certain
definitions used and not otherwise defined herein and, in each case, references
the document in which such term is defined.

        (b)  All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

        (c)  As used in this Agreement and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Agreement or in any such certificate or other document, and accounting
terms partly defined in this Agreement or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under generally accepted accounting principles or regulatory accounting
principles, as applicable and as in effect on the date of this Agreement. To the
extent that the definitions of accounting terms in this Agreement or in any such
certificate or other document are inconsistent with the meanings of such terms
under generally accepted accounting principles or regulatory accounting
principles in the United States, the definitions contained in this Agreement or
in any such certificate or other document shall control.

        (d)  The agreements, representations and warranties of CFC and
CompuCredit in this Agreement in each of their respective capacities as
Transferor and Servicer shall be deemed to be the agreements, representations
and warranties of CFC and CompuCredit solely in each such capacity for so long
as CFC and CompuCredit act in each such capacity under this Agreement.

12

--------------------------------------------------------------------------------


        (e)  Any reference to each Rating Agency shall only apply to any
specific rating agency if such rating agency is then rating any outstanding
Series.

        (f)    Unless otherwise specified, references to any amount as on
deposit or outstanding on any particular date shall mean such amount at the
close of business on such day.

        (g)  The words "hereof," "herein" and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision or subdivision of this Agreement; references to
any subsection, Section, Schedule or Exhibit are references to subsections,
Sections, Schedules and Exhibits in or to this Agreement unless otherwise
specified; and the term "including" means "including without limitation."

[END OF ARTICLE I]

13

--------------------------------------------------------------------------------

ARTICLE II
CONVEYANCE OF RECEIVABLES

        Section 2.01.    Conveyance of Receivables.    (a) By execution of this
Agreement, for good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, the Transferor does hereby transfer, assign,
set-over and otherwise convey to the Issuer, without recourse except as provided
herein, all its right, title and interest in, to and under (i) in the case of
Receivables arising in the Initial Accounts and the Prior Additional Accounts
(including Transferred Accounts and Related Accounts related to such Initial
Accounts and Prior Additional Accounts), the Receivables existing at the close
of business on the Initial Cut-Off Date, and thereafter created from time to
time in the Initial Accounts and the Prior Additional Accounts until the
termination of the Issuer, (ii) in the case of Receivables arising in the
Additional Accounts (including Transferred Accounts and Related Accounts related
to such Additional Accounts), the Receivables existing at the close of business
on the applicable Addition Cut-Off Date, and thereafter created from time to
time until the termination of the Issuer, (iii) all Interchange allocable to the
Issuer as provided herein and Recoveries, (iv) all rights to payment and amounts
due or to become due with respect to all of the foregoing, (v) all rights,
remedies, powers, privileges and claims of the Transferor under or with respect
to the Receivables Purchase Agreements (whether arising pursuant to the terms of
the Receivables Purchase Agreements or otherwise available to the Transferor at
law or in equity), including, without limitation, the rights of the Transferor
to enforce the Receivables Purchase Agreements and to give or withhold any and
all consents, requests notices, directions, approvals, extensions or waivers
under or with respect to the Receivables Purchase Agreements to the same extent
as the Transferor could but for the assignment and security interest granted to
the Issuer, (vi) all amounts received or receivable with respect to any of the
foregoing and (vii) all proceeds (including "proceeds" as defined in the UCC)
thereof (such property, collectively, the "Transferred Assets"). The Transferred
Assets shall include, as applicable, the Participation Interests and any
property conveyed to the Issuer pursuant to any Participation Interest
Supplement. The foregoing does not constitute and is not intended to result in
the creation or assumption by the Issuer, the Owner Trustee (as such or in its
individual capacity), the Indenture Trustee, any Noteholder or any Series
Enhancer of any obligation of Columbus Bank or other Account Owner or the
Transferor, any Additional Transferor, the Servicer or any other Person in
connection with the Accounts, the Receivables or the Participation Interests or
under any agreement or instrument relating thereto, including any obligations to
Obligors, merchant banks, merchants' clearance systems, VISA, MasterCard or
insurers. The Obligors shall not be notified of the transfer, assignment,
set-over and conveyance of the Receivables to the Issuer.

        (b)  In consideration for the conveyance and transfer of the Transferred
Assets hereunder, the Issuer hereby agrees to pay to the Transferor the net
proceeds received from the issuance of each Series of Notes.

        (c)  Each Transferor agrees to record and file, at its own expense,
financing statements (and continuation statements when applicable) with respect
to the Receivables and other Transferred Assets conveyed by such Transferor
meeting the requirements of applicable state law in such manner and in such
jurisdictions as are necessary to perfect, and maintain the perfection of, the
transfer and assignment of its interest in such Receivables and the other
Transferred Assets to the Issuer, and to deliver a file stamped copy of each
such financing statement or other evidence of such filing (which can include
telephonic confirmation) to the Owner Trustee on or prior to (A) the Initial
Issuance Date, in the case of the Initial Accounts and Prior Additional
Accounts, (B) the Automatic Addition Termination Date, any Automatic Addition
Suspension Date and any Restart Date, in the case of Automatic Additional
Accounts and (C) the applicable Addition Date, in the case of Supplemental
Accounts and, in the case of continuation statements, as soon as practicable
after receipt thereof by the Transferor. The Owner Trustee shall be under no
obligation whatsoever to file such financing or

14

--------------------------------------------------------------------------------


continuation statements or to make any other filing under the UCC in connection
with such transfer and assignment.

        (d)  Each Transferor further agrees, at its own expense, (i) on or prior
to (A) the Initial Issuance Date, in the case of the Initial Accounts and the
Prior Additional Accounts, (B) (x) the later of the date of creation of accounts
and designation of accounts as an Automatic Additional Account and (y) the
Automatic Addition Termination Date or any Automatic Addition Suspension Date,
or subsequent to a Restart Date, in the case of the Automatic Additional
Accounts, and (C) the applicable Addition Date, in the case of Supplemental
Accounts, to indicate in its books and records (including the appropriate
computer files) that Receivables created in connection with the Accounts have
been conveyed to the Issuer pursuant to this Agreement and (ii) on or prior to
each such date referred to in clause (i), to deliver to the Owner Trustee an
Account Schedule (provided that such Account Schedule shall be provided in
respect of Automatic Additional Accounts no later than twelve (12) months after
the Determination Date immediately succeeding the related Monthly Period during
which their respective Addition Dates occur), specifying for each such Account
as of the Initial Cut-Off Date, Addition Cut-Off Date, Automatic Addition
Termination Date or Automatic Addition Suspension Date, as applicable, its
account number, bank identification number, bank number, the aggregate amount
outstanding in such Account and the aggregate amount of Principal Receivables
outstanding in such Account. Each Account Schedule, as supplemented, from time
to time shall be marked as Schedule I to this Agreement and is hereby
incorporated into and made a part of this Agreement. Once the books and records
(including the appropriate computer files) referenced in clause (i) of this
paragraph have been indicated with respect to any Account, each Transferor
further agrees not to alter such indication during the remaining term of this
Agreement, other than pursuant to Section 2.10 with respect to Defaulted
Receivables, unless and until (x) a Restart Date has occurred on which the
Transferor resumes the inclusion of Automatic Additional Accounts as Accounts or
(y) the Transferor shall have delivered to the Issuer and the Indenture Trustee
at least thirty (30) days' prior written notice of its intention to do so and
has taken such action as is necessary or advisable to cause the interest of the
Issuer in the Receivables to continue to be perfected with the priority required
by this Agreement, and has delivered to the Owner Trustee and the Indenture
Trustee an Opinion of Counsel to such effect.

        (e)  The balance of all Receivables included in any Account which has a
bank number other than those bank numbers identified on Schedule II will be
treated for purposes of this Agreement, the Indenture and each Indenture
Supplement as "zero."

        (f)    In the event that it is determined that the transactions
evidenced hereby constitute a loan and not a purchase and sale, this Agreement
shall constitute a security agreement under applicable law, and each Transferor
hereby grants to the Issuer a first priority perfected security interest in all
of such Transferor's right, title and interest, whether owned on the Initial
Issuance Date or thereafter acquired, in, to and under the Receivables and the
other Transferred Assets conveyed by such Transferor, and all money, accounts,
general intangibles, chattel paper, instruments, documents, goods, investment
property, deposit accounts, certificates of deposit, letters of credit and
advices of credit consisting of, arising from or related to the Transferred
Assets, and all proceeds thereof, to secure its obligations hereunder.

        Section 2.02.    Acceptance by Issuer.    

        (a)  The Issuer acknowledges that, prior to or simultaneously with the
execution and delivery of this Agreement, the Transferor delivered to the Owner
Trustee the computer file or microfiche list relating to the Initial Accounts
and the Prior Additional Accounts described in the penultimate paragraph of
Section 2.01. The Owner Trustee shall maintain a copy of Schedule I, as
delivered from time to time, at the Corporate Trust Office.

        (b)  The Owner Trustee and the Issuer each hereby agrees not to disclose
to any Person any of the account numbers or other information contained in the
computer files or microfiche lists marked as

15

--------------------------------------------------------------------------------


Schedule I and any other Account Schedule delivered to the Owner Trustee or the
Issuer, from time to time, except (i) to a Successor Servicer or as required by
a Requirement of Law applicable to the Owner Trustee, (ii) in connection with
the performance of the Owner Trustee's or the Issuer's duties hereunder,
(iii) to the Indenture Trustee in connection with its duties in enforcing the
rights of Noteholders and Series Enhancers or (iv) to bona fide creditors or
potential creditors of any Account Owner, CompuCredit or any Transferor or the
Issuer for the limited purpose of enabling any such creditor to identify
applicable Receivables or Accounts subject to this Agreement, the Receivables
Purchase Agreements or the Indenture. The Owner Trustee and the Issuer each
agrees to take such measures as shall be reasonably requested by any Transferor
to protect and maintain the security and confidentiality of such information
and, in connection therewith, shall allow each Transferor or its duly authorized
representatives to inspect the Owner Trustee's security and confidentiality
arrangements as they specifically relate to the administration of the Issuer
from time to time during normal business hours upon prior written notice. The
Owner Trustee and the Issuer shall provide the applicable Transferor with notice
five (5) Business Days prior to disclosure of any information of the type
described in this Section 2.02(b).

        (c)  The Owner Trustee shall have no power to create, assume or incur
indebtedness or other liabilities in the name of the Issuer other than as
contemplated in the Trust Agreement, the Administration Agreement, this
Agreement and the Indenture and the Indenture Supplements.

        Section 2.03.    Representations and Warranties of Each Transferor
Relating to Such Transferor.    Each Transferor hereby severally represents and
warrants to the Issuer (and agrees that the Owner Trustee and the Indenture
Trustee may conclusively rely on each such representation and warranty in
accepting the Receivables and the other Transferred Assets and in accepting the
Trust Estate and authenticating the Notes, as the case may be), as of the
Initial Issuance Date and each subsequent Closing Date (but only if, in either
case, it was a Transferor on such date) that:

        (a)  Organization and Good Standing. Such Transferor is a corporation or
limited liability company validly existing under the laws of the jurisdiction of
its organization or incorporation and has, in all material respects, full power
and authority to own its properties and conduct its business as presently owned
or conducted, and to execute, deliver and perform its obligations under this
Agreement, the Trust Agreement, any Receivables Purchase Agreement to which it
is a party and each applicable Participation Interest Supplement.

        (b)  Due Qualification. Such Transferor is duly qualified to do business
and is in good standing as a foreign corporation or limited liability company
and has obtained all necessary licenses and approvals, in each jurisdiction in
which failure to so qualify or to obtain such licenses and approvals would have
an Adverse Effect.

        (c)  Due Authorization. The execution and delivery of this Agreement,
any Receivables Purchase Agreement to which it is a party and each applicable
Participation Interest Supplement by such Transferor and the consummation by
such Transferor of the transactions provided for in this Agreement, the Trust
Agreement, each Receivables Purchase Agreement to which it is a party and each
applicable Participation Interest Supplement have been duly authorized by such
Transferor by all necessary action on the part of such Transferor.

        (d)  No Conflict. The execution and delivery by such Transferor of this
Agreement, the Trust Agreement, each Receivables Purchase Agreement to which it
is a party and each applicable Participation Interest Supplement, and the
performance of the transactions contemplated by this Agreement, the Trust
Agreement, any Receivables Purchase Agreement to which it is a party and each
applicable Participation Interest Supplement and the fulfillment of the terms
hereof and thereof applicable to such Transferor, will not conflict with or
violate any Requirements of Law applicable to such Transferor or conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, any

16

--------------------------------------------------------------------------------




indenture, contract, agreement, mortgage, deed of trust or other instrument to
which such Transferor is a party or by which it or its properties are bound.

        (e)  No Proceedings. There are no Proceedings or investigations pending
or, to the best knowledge of such Transferor, threatened, against such
Transferor before any Governmental Authority (i) asserting the invalidity of
this Agreement, the Trust Agreement, any Receivables Purchase Agreement to which
it is a party, or any applicable Participation Interest Supplement, (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement, the Trust Agreement, any Receivables Purchase Agreement to which it
is a party, or any applicable Participation Interest Supplement, (iii) seeking
any determination or ruling that, in the reasonable judgment of such Transferor,
would materially and adversely affect the performance by such Transferor of its
obligations under this Agreement, the Trust Agreement, any Receivables Purchase
Agreement to which it is a party, or any applicable Participation Interest
Supplement, (iv) seeking any determination or ruling that would materially and
adversely affect the validity or enforceability of this Agreement, the Trust
Agreement, any Receivables Purchase Agreement to which it is a party, or any
applicable Participation Interest Supplement or (v) seeking to affect adversely
the income or franchise tax attributes of the Issuer under the United States
Federal or any state income or franchise tax systems.

        (f)    All Consents. All authorizations, consents, orders or approvals
of or registrations or declarations with any Governmental Authority required to
be obtained, effected or given by such Transferor in connection with the
execution and delivery by such Transferor of this Agreement, the Trust
Agreement, any Receivables Purchase Agreement to which it is a party, and each
applicable Participation Interest Supplement and the performance of the
transactions contemplated by this Agreement, the Trust Agreement, any
Receivables Purchase Agreement to which it is a party, and each applicable
Participation Interest Supplement by such Transferor have been duly obtained,
effected or given and are in full force and effect.

        Section 2.04.    Representations and Warranties of each Transferor
Relating to this Agreement and any Participation Interest Supplement and the
Receivables.    

        (a)  Representations and Warranties. Each Transferor hereby severally
represents and warrants to the Issuer as of the Initial Issuance Date and each
subsequent Closing Date (but only if, in either case, it was a Transferor on
such date) and with respect to clauses (vi) and (vii) below, on each Addition
Date that:

          (i)  this Agreement, the Trust Agreement, any Receivables Purchase
Agreement to which it is a party, each applicable Participation Interest
Supplement to which it is a party and, in the case of Supplemental Accounts, the
related Assignment, each constitutes a legal, valid and binding obligation of
such Transferor enforceable against such Transferor in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors' rights generally from time to time in effect or general principles of
equity;

        (ii)  if such Transferor were a Transferor on the Initial Issuance Date,
as of the Initial Issuance Date with respect to the Initial Accounts and the
Prior Additional Accounts (and the Receivables arising thereunder), the portion
of Schedule I to this Agreement under such Transferor's name, as supplemented to
such date, is an accurate and complete listing in all material respects of all
the Accounts the Receivables in which were transferred by such Transferor as of
the Initial Issuance Date, and the information contained therein with respect to
the identity of such Accounts and the Receivables existing thereunder is true
and correct in all material respects as of the Initial Cut-Off Date;

17

--------------------------------------------------------------------------------




        (iii)  on the date each Receivable is conveyed to the Issuer by such
Transferor, such Receivable has been conveyed to the Issuer free and clear of
any Lien (other than any Lien for municipal or other local taxes if such taxes
are not then due and payable or if the Transferor is then contesting the
validity thereof in good faith by appropriate proceedings and has set aside on
its books adequate reserves with respect thereto);

        (iv)  all authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by the Transferor in connection with the conveyance
of Receivables to the Issuer have been duly obtained, effected or given and are
in full force and effect;

        (v)  either this Agreement or, in the case of Supplemental Accounts, the
related Assignment constitutes a valid sale, transfer and assignment to the
Issuer of all right, title and interest of such Transferor in the Receivables
and Participation Interests conveyed to the Issuer by such Transferor and the
proceeds thereof and Recoveries and Interchange identified as relating to the
Receivables conveyed to the Issuer by such Transferor or, if this Agreement or,
in the case of Supplemental Accounts, the related Assignment does not constitute
a sale of such property, it constitutes a grant of a first priority perfected
security interest in such property to the Issuer, which, in the case of existing
Receivables and Participation Interests and the proceeds thereof and Recoveries
and Interchange, is enforceable upon execution and delivery of this Agreement,
and which will be enforceable with respect to such Receivables hereafter created
and the proceeds thereof upon such creation. Upon the filing of the financing
statements and, in the case of Receivables hereafter created and the proceeds
thereof, upon the creation thereof, the Issuer shall have a first priority
perfected security or ownership interest in such property and proceeds;

        (vi)  on the Prior Trust Cut-Off Date, with respect to each Initial
Account, on each Prior Trust Addition Date, with respect to each Prior
Additional Account, on each Addition Cut-Off Date, with respect to each
Additional Account, each such Account is or was an Eligible Account and, in the
case of each Automatic Additional Account, satisfies the conditions set forth in
Section 2.09, as applicable;

      (vii)  on the Prior Trust Cut-Off Date, with respect to each Initial
Account, on each Prior Trust Addition Date, with respect to the Prior Additional
Accounts, and on the applicable Addition Date with respect to the Additional
Accounts, each Receivable contained in such Account on such applicable date and
conveyed to the Issuer by such Transferor is an Eligible Receivable;

      (viii)  as of the date of the creation of any new Receivable transferred
to the Issuer by such Transferor, such Receivable is an Eligible Receivable; and

        (ix)  no selection procedures believed by such Transferor to be
materially adverse to the interests of the Issuer or the Noteholders have been
used in selecting such Accounts specified in a Receivables Purchase Agreement
with such Transferor.

        (b)  Notice of Breach. The representations and warranties set forth in
Section 2.03, this Section 2.04 and Section 2.09(c) shall survive the transfers
and assignments of the Receivables to the Issuer, the pledge of the Receivables
to the Indenture Trustee pursuant to the Indenture, and the issuance of the
Notes. Upon discovery by any Transferor, the Servicer or the Owner Trustee of a
breach of any of the representations and warranties set forth in Section 2.03,
this Section 2.04 or Section 2.09(c); the party discovering such breach shall
give notice to the other parties and to the Indenture Trustee within three
(3) Business Days following such discovery; provided that the failure to give
notice within three (3) Business Days does not preclude subsequent notice.

18

--------------------------------------------------------------------------------

        Section 2.05.    Treatment of Ineligible Receivables.    

        (a)  Reassignment of Receivables. In the event that (i) any
representation or warranty contained in Sections 2.04(a)(ii), (iv), (vi), (vii),
(viii) or (ix) is not true and correct in any material respect as of the date
specified therein with respect to any Receivable or the related Account and such
breach results in such Receivable in the related Account becoming a Defaulted
Receivable or the Issuer's rights in, to or under the Receivable or its proceeds
becoming impaired or the proceeds of such Receivable not being available for any
other reason to the Issuer free and clear of any Lien, unless cured within sixty
(60) days (or such longer period, not in excess of one hundred twenty
(120) days, as may be agreed in writing to by the Indenture Trustee and the
Servicer) after the earlier to occur of the discovery thereof by the Transferor
which conveyed such Receivables to the Issuer or receipt by such Transferor of
written notice thereof given by the Owner Trustee, Indenture Trustee or the
Servicer, (ii) a Receivable is not an Eligible Receivable because of the failure
to satisfy the conditions set forth in clause (d) or (e) of the definition of
"Eligible Receivable" or (iii) it is so provided in Section 2.07(a) with respect
to any Receivables conveyed to the Issuer by such Transferor, then in each such
case such Receivable shall be designated ineligible (as such, an "Ineligible
Receivable") and (A) shall be assigned a principal balance of zero for the
purpose of determining the aggregate amount of Principal Receivables on any day
and (B) at the option of such Transferor the Issuer's interest in such
Ineligible Receivables shall be reassigned to such Transferor on the terms and
conditions set forth in paragraph (c) below; provided that such Receivables
pursuant to clause (i) will not be deemed to be Ineligible Receivables but will
be deemed Eligible Receivables and such Principal Receivables shall be included
in determining the aggregate Principal Receivables in the Issuer if, on any day
prior to the end of such sixty-day or longer period, (x) either (1) in the case
of an event described in clause (i), the relevant representation and warranty
shall be true and correct in all material respects as if made on such day or
(2) in the case of an event described in clauses (ii) and (iii), the
circumstances causing such Receivable to become an Ineligible Receivable shall
no longer exist and (y) such Transferor shall have delivered an Officer's
Certificate to the Issuer and the Indenture Trustee describing the nature of
such breach and the manner in which the relevant representation and warranty
became true and correct.

        (b)  Maintaining Required Transferor Amount. On and after the date of
its designation as an Ineligible Receivable, each Ineligible Receivable shall
not be included in determining the aggregate amount of Principal Receivables
used to calculate the Transferor Amount or the allocation percentages applicable
to any Series. If, immediately following the exclusion of such Principal
Receivables from the calculation of the Transferor Amount, the Transferor Amount
would be less than the Required Transferor Amount, the applicable Transferor
shall pay to the Indenture Trustee for deposit into the Special Funding Account
in immediately available funds prior to the fifth (5th) succeeding Business Day
an amount equal to the amount by which the Transferor Amount would be less than
the Required Transferor Amount (up to the amount of such excluded Principal
Receivables). The payment of such amount in immediately available funds shall
otherwise be considered payment in full of all of the Ineligible Receivables.

        The obligation of a Transferor to make the payments, if any, required to
be made to the Issuer for deposit in the Special Funding Account as provided in
this Section, shall constitute the sole remedy respecting the event giving rise
to such obligation available to the Issuer, the Indenture Trustee on behalf of
the Noteholders or any Series Enhancer.

        (c)  Price of Reassignment. Upon a Transferor's written notice to the
Owner Trustee that such Transferor has exercised its option to cause
reassignment of any Ineligible Receivable, the Issuer shall automatically at the
time of receipt of such notice and without further action on the part of the
Issuer or the Owner Trustee be deemed to transfer, assign, set over and
otherwise convey to such Transferor or its designee, without recourse,
representation or warranty, all the right, title and interest of the Issuer in
and to such Ineligible Receivable, all Interchange and Recoveries related
thereto, all monies and amounts due or to become due and all proceeds thereof
and such reassigned Ineligible Receivable

19

--------------------------------------------------------------------------------


shall be treated by the Issuer as collected in full as of the date on which it
was transferred. Notwithstanding any other provision of this Section 2.05(c), a
reassignment of an Ineligible Receivable in excess of the amount that would
cause the Transferor Amount to be less than the Required Transferor Amount shall
not occur if the applicable Transferor fails to make any payment required by
Section 2.05(b) with respect to such Ineligible Receivable. The Issuer shall
execute such documents and instruments of transfer or assignment and take such
other actions as shall reasonably be requested and provided by the applicable
Transferor to effect the conveyance of such Ineligible Receivables pursuant to
this Section 2.05(c), but only upon receipt of an Officer's Certificate from
such Transferor that states that all conditions set forth in this Section 2.05
have been satisfied.

        Section 2.06.    Reassignment of Trust Portfolio.    In the event any
representation or warranty of a Transferor set forth in Section 2.03(a) or
(c) or Section 2.04(a)(i) or (iv) is not true and correct in any material
respect and such breach has a material adverse effect on the Receivables or
Participation Interests conveyed to the Issuer by such Transferor or the
availability of the proceeds thereof to the Issuer, then either the Owner
Trustee or the Indenture Trustee, by notice then given to such Transferor and
the Servicer (and to the Owner Trustee or the Indenture Trustee if given by the
other), may direct such Transferor to accept a reassignment of the Receivables
and any Participation Interests conveyed to the Issuer by such Transferor if
such breach and any material adverse effect caused by such breach are not cured
within sixty (60) days of such notice (or within such longer period, not in
excess of one hundred twenty (120) days, as may be specified in such notice),
and upon those conditions such Transferor shall be obligated to accept such
reassignment on the terms set forth below; provided, however, that such
Receivables and Participation Interests will not be reassigned to such
Transferor if, on any day prior to the end of such sixty-day or longer period
(i) the relevant representation and warranty shall be true and correct in all
material respects as if made on such day and (ii) such Transferor shall have
delivered to the Owner Trustee and the Indenture Trustee an Officer's
Certificate describing the nature of such breach and the manner in which the
relevant representation and warranty has become true and correct.

        The applicable Transferor shall pay to the Issuer for deposit in the
Collection Account in immediately available funds not later than 11:00 a.m., New
York City time, on the fifth (5th) Business Day after the day on which such
reassignment obligation arises, in payment for such reassignment, an amount
equal to the sum of the amounts specified therefor with respect to each
outstanding Series in the related Indenture Supplement. If the Owner Trustee or
the Indenture Trustee give notice directing the applicable Transferor to accept
a reassignment of the Receivables and Participation Interests as provided above,
the obligation of such Transferor to accept such reassignment pursuant to this
Section 2.06 and to make the payment required to be made to the Issuer for
deposit in the Collection Account as provided in this paragraph shall constitute
the sole remedy respecting an event of the type specified in the first sentence
of this Section 2.06 available to the Issuer, the Noteholders (or the Owner
Trustee or Indenture Trustee on behalf of the Noteholders) or any Series
Enhancer. Upon reassignment of the Receivables and the Participation Interests
on such date, the Issuer shall automatically and without further action be
deemed to transfer, assign, set-over and otherwise convey to the applicable
Transferor, without recourse, representation or warranty, all the right, title
and interest of the Issuer in and to the applicable Receivables and the
applicable Participation Interests, all related Interchange and Recoveries
allocable to the Issuer, and all monies and amounts due or to become due with
respect thereto and all proceeds thereof. The Issuer shall execute such
documents and instruments of transfer or assignment and take such other actions
as shall reasonably be requested by the applicable Transferor to effect the
conveyance of such property pursuant to this Section, but only upon receipt of
an Officer's Certificate from such Transferor that states that all conditions
set forth in this Section have been satisfied.

20

--------------------------------------------------------------------------------


        Section 2.07.    Covenants of each Transferor.    Each Transferor hereby
severally covenants to the Issuer, that:

        (a)  Receivables Not To Be Evidenced by Promissory Notes. Except in
connection with its enforcement or collection of an Account, such Transferor
will take no action to cause any Receivable conveyed by it to the Issuer to be
evidenced by any instrument (as defined in the UCC) and if any such Receivable
is so evidenced as a result of any action of the Transferor it shall be deemed
to be an Ineligible Receivable in accordance with Section 2.05(a) and shall be
treated in accordance with Section 2.05(b).

        (b)  Security Interests. Except for the conveyances hereunder, such
Transferor will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien (arising through or
under such Transferor) on, any Receivable or Participation Interest conveyed by
it to the Issuer, whether now existing or hereafter created, or any interest
therein, and such Transferor shall defend the right, title and interest of the
Issuer and the Indenture Trustee in, to and under the Receivables and any
Participation Interest, whether now existing or hereafter created, against all
claims of third parties claiming through or under such Transferor.

        (c)  Transferor Certificates. Except for the conveyances hereunder, and
except in connection with any transaction permitted by Section 5.02 and as
provided in Section 2.09(d) of this Agreement or Section 2.10 of the Indenture
or conveyances with respect to which the Rating Agency Condition shall have been
satisfied and a Tax Opinion shall have been delivered, each Transferor agrees
not to transfer, sell, assign, exchange or otherwise convey or pledge,
hypothecate or otherwise grant a security interest in the Transferor's interest
represented by the Transferor Certificates and any such attempted transfer,
assignment, exchange, conveyance, pledge, hypothecation, grant or sale shall be
void.

        (d)  Delivery of Collections or Recoveries. In the event that such
Transferor receives Collections or Recoveries, such Transferor agrees to pay the
Servicer all such Collections and Recoveries as soon as practicable after
receipt thereof, but in no event later than two (2) Business Days after receipt.

        (e)  Notice of Liens. Such Transferor shall notify the Owner Trustee,
the Indenture Trustee and each Series Enhancer promptly after becoming aware of
any Lien on any Receivable or Participation Interest conveyed by it to the
Issuer other than the conveyances hereunder and under the applicable Receivables
Purchase Agreements and the Indenture.

        (f)    Amendment of the Certificate of Incorporation. Such Transferor
will not amend in any material respect its certificate of incorporation,
certificate of formation or other organizational documents without providing the
Rating Agency with notice no later than the fifth (5th) Business Day prior to
such amendment (unless the right to such notice is waived by the Rating Agency)
and satisfying the Rating Agency Condition; provided, however, that the Rating
Agency Condition need not be satisfied if such Transferor ceases to be a
Transferor on or before the date that such amendment becomes effective.

        (g)  Separate Corporate Existence. Such Transferor shall:

          (i)  Maintain in full effect its existence, rights and franchises as a
limited liability company or corporation under the laws of the state of its
organization or incorporation and will obtain and preserve its qualification to
do business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, the
Trust Agreement and any Receivables Purchase Agreement to which it is a party
and each other instrument or agreement necessary or appropriate to proper
administration hereof and to permit and effectuate the transactions contemplated
hereby.

21

--------------------------------------------------------------------------------

        (ii)  Except as provided herein, maintain its own deposit account or
accounts, separate from those of any Affiliate of such Transferor, with
commercial banking institutions. The funds of such Transferor will not be
diverted to any other Person or for other than the corporate use of such
Transferor, and, except as may be expressly permitted by this Agreement or any
Receivables Purchase Agreement to which it is a party, the funds of such
Transferor shall not be commingled with those of any Affiliate of such
Transferor or any other Person.

        (iii)  Ensure that, to the extent that it shares the same officers or
other employees as any of its partners, members, managers, stockholders or
Affiliates, the salaries of and the expenses related to providing benefits to
such officers and other employees shall be fairly allocated among such entities,
and each such entity shall bear its fair share of the salary and benefit costs
associated with all such common officers and employees.

        (iv)  Ensure that, to the extent that it jointly contracts with any of
its partners, members, managers, stockholders or Affiliates to do business with
vendors or service providers or to share overhead expenses, the costs incurred
in so doing shall be allocated fairly among such entities, and each such entity
shall bear its fair share of such costs. To the extent that such Transferor
contracts or does business with vendors or service providers where the goods and
services provided are partially for the benefit of any other Person, the costs
incurred in so doing shall be fairly allocated to or among such entities for
whose benefit the goods and services are provided, and each such entity shall
bear its fair share of such costs. All material transactions between such
Transferor and any of its partners, members, managers, stockholders or
Affiliates shall be only on an arm's-length basis and shall receive the approval
of such Transferor's Board of Directors, partners, members, managers or other
governing body including at least one Independent Director (defined below).

        (v)  Maintain a principal executive and administrative office through
which its business is conducted and a telephone number separate from those of
its members, stockholders and Affiliates. To the extent that such Transferor and
any of its members, stockholders or Affiliates have offices in contiguous space,
there shall be fair and appropriate allocation of overhead costs (including
rent) among them, and each such entity shall bear its fair share of such
expenses.

        (vi)  Conduct its affairs strictly in accordance with its certificate of
incorporation or other certificate of formation, as the case may be, and observe
all necessary, appropriate and customary corporate formalities (or such
formalities appropriate to the entity), including, but not limited to, holding
all regular and special stockholders' and directors' or partners', members' or
managers', as the case may be, meetings appropriate to authorize all corporate
or entity action, keeping separate and accurate minutes of such meetings,
passing all resolutions or consents necessary to authorize actions taken or to
be taken, and maintaining accurate and separate books, records and accounts,
including, but not limited to, payroll and intercompany transaction accounts.
Regular stockholders' or other owners' and directors', partners', members' or
managers', as the case may be, meetings shall be held at least annually.

      (vii)  Ensure that its board of directors or other governing body shall at
all times include at least one Independent Director (for purposes hereof,
"Independent Director" shall mean any member of the board of directors or
partner, member or manager, as the case may be, of such Transferor that is not
and has not at any time been (x) an officer, agent, advisor, consultant,
attorney, accountant, employee or shareholder of any Affiliate of such
Transferor which Affiliate is not a special purpose entity, (y) a director of
any Affiliate of such Transferor other than an independent director of any
Affiliate which is a special purpose entity or (z) a member of the immediate
family of any of the foregoing).

22

--------------------------------------------------------------------------------





      (viii)  Ensure that decisions with respect to its business and daily
operations shall be independently made by such Transferor (although the officer
making any particular decision may also be an officer, partner, member, manager
or director of an Affiliate of such Transferor) and shall not be dictated by an
Affiliate of such Transferor.

        (ix)  Act solely in its own corporate or entity name and through its own
authorized officers, partners, members, managers and agents, and no Affiliate of
such Transferor shall be appointed to act as agent of such Transferor. Such
Transferor shall at all times use its own stationery and business forms and
describe itself as a separate legal entity.

        (x)  Ensure that no Affiliate of such Transferor shall advance funds to
such Transferor, and no Affiliate of such Transferor will otherwise guaranty
debts of such Transferor.

        (xi)  Other than organizational expenses and as expressly provided
herein, pay all expenses, indebtedness and other obligations incurred by it with
its own funds.

      (xii)  Except as contemplated by the Transaction Documents, not enter into
any guaranty, or otherwise become liable, with respect to or hold its assets or
creditworthiness out as being available for the payment of any obligation of any
Affiliate of such Transferor or of any other Person nor shall such Transferor
make any loans to, or incur any indebtedness in respect of, any Person.

      (xiii)  Ensure that any financial reports required of such Transferor
shall comply with generally accepted accounting principles and shall be issued
separately from, but may be consolidated with, any reports prepared for any of
its Affiliates; provided, that any such consolidated reports shall indicate that
the assets of the Transferor are not available to the creditors of any Affiliate
of the Transferor.

      (xiv)  Ensure that at all times it is adequately capitalized to engage in
the transactions contemplated in its Certificate of Incorporation or other
organizational documents.

        (h)  Interchange. With respect to any Distribution Date, on or prior to
the immediately preceding Determination Date, the Servicer shall notify the
Transferor of the amount of Interchange (if any) required to be included as
Collections of Finance Charge Receivables with respect to such Monthly Period,
which amount for any Series shall be specified in the related Indenture
Supplement. Not later than 11:00 a.m., New York City time, on the related
Transfer Date, the Servicer shall deposit, or cause to be deposited into the
Collection Account, in immediately available funds, the amount of Interchange to
be so included as Collections of Finance Charge Receivables with respect to such
Monthly Period.

        (i)    Amendments to Receivables Purchase Agreements. Each Transferor
further covenants that it will not enter into any amendments to a Receivables
Purchase Agreement or enter into a new Receivables Purchase Agreement, in each
case, that would have an Adverse Effect unless the Rating Agency Condition has
been satisfied.

        Section 2.08.    Covenants of each Transferor with Respect to the
Applicable Receivables Purchase Agreements.     Each Transferor, in its capacity
as purchaser of Receivables pursuant to a Receivables Purchase Agreement, hereby
covenants that such Transferor will at all times enforce the covenants and
agreements of the Seller in such Receivables Purchase Agreement, including
covenants to the effect that covenants will be enforced by the Seller against an
Account Owner under the Receivables Purchase Agreement that the Seller has with
such Account Owner including the covenant that all aspects of such Account
Owner's credit card program, all terms of the relevant Accounts and the
applicable Credit Card Agreements, and all solicitation materials and other
related documents, materials and agreements supplied or communicated in any form
to the cardholders, prospective

23

--------------------------------------------------------------------------------

cardholders or others in connection with such credit card program comply in all
material respects with applicable law and regulations.

        Section 2.09.    Addition of Accounts.    

        (a)  Automatic Additional Accounts. Automatic Additional Accounts shall
be included as Accounts from and after the later of the date upon which they are
created or otherwise designated as Automatic Additional Accounts, and all
Receivables in Automatic Additional Accounts, whether such Receivables are then
existing or thereafter created, shall be transferred automatically to the Issuer
upon their creation. For all purposes of this Agreement, all receivables
relating to Automatic Additional Accounts shall be treated as Receivables upon
their creation and shall be subject to the eligibility criteria specified in the
definitions of "Eligible Receivable" and "Eligible Account." The Transferor may
elect at any time to terminate the inclusion in Accounts of new accounts which
would otherwise be Automatic Additional Accounts as of any Business Day (the
"Automatic Addition Termination Date"), or suspend any such inclusion as of any
Business Day (an "Automatic Addition Suspension Date") until a date to be
notified in writing by the Transferor to the Owner Trustee and Indenture Trustee
(the "Restart Date") by delivering to the Owner Trustee, the Indenture Trustee,
the Servicer and each Rating Agency written notice of such election at least ten
(10) days prior to such Automatic Addition Termination Date, Automatic Addition
Suspension Date or Restart Date, as the case may be. Promptly after any
Automatic Addition Termination Date, Automatic Addition Suspension Date or
Restart Date, the Transferor and the Owner Trustee agree to execute, and the
Transferor agrees to record and file at its own expense, an amendment to the
financing statements referred to in Section 2.01 to specify the accounts then
subject to this Agreement (which specification may incorporate an Account
Schedule by reference) and, except in connection with any such filing made after
a Restart Date, to release any security interest in any Receivables or related
Transferred Assets in credit card accounts that would otherwise have been
Automatic Additional Accounts created after the Automatic Addition Termination
Date or Automatic Addition Suspension Date.

        (b)  Participation Interests. In lieu of, or in addition to, causing the
designation of the Supplemental Accounts referred to in clauses (e) and
(f) below, the Transferor may (but shall not be required), subject to
paragraph (c) below, convey to the Issuer participations (including 100%
participations) representing undivided interests in a pool of assets primarily
consisting of revolving credit card receivables and any interests in any of the
foregoing, including securities representing or backed by such receivables and
collections, together with all earnings, revenue, dividends, distributions,
income, issues and profits thereon ("Participation Interests"). Receivables
shall not be treated as a Participation Interest for purposes of this Agreement.
The conveyance of Participation Interests to the Issuer pursuant to this
paragraph (b) shall be effected by a Participation Interest Supplement, dated
the applicable Addition Date and entered into pursuant to Section 10.01(a).

        (c)  Representations and Warranties. Each Transferor conveying Automatic
Additional Accounts or Participation Interests hereby represents and warrants to
the Issuer, the Owner Trustee and the Indenture Trustee as of the related
Addition Date that:

          (i)  no Insolvency Event with respect to Columbus Bank or other
Account Owner, as applicable, CompuCredit or the Transferor has occurred nor has
the transfer to the Issuer of the Receivables arising in the Automatic
Additional Accounts or of the Participation Interests been made in contemplation
of the occurrence thereof;

        (ii)  the transfer to the Issuer of the Receivables arising in the
Automatic Additional Accounts or of the Participation Interests will not result
in an Adverse Effect;

        (iii)  each Automatic Additional Account has a required monthly minimum
payment of at least 3% of the account balance;

24

--------------------------------------------------------------------------------




        (iv)  each Automatic Additional Account has an annual percentage rate of
interest of not less than 15%;

        (v)  each Automatic Additional Account had an original Fair, Isaacs &
Co. credit risk score, at the time such account was established, of no less than
580; and

        (vi)  each Automatic Additional Account is an Eligible Account.

        The inclusion of any Account identified by the agent numbers 4001-4999,
notwithstanding that such Account may or may not meet the criteria in clauses
(iii), (iv) and (v) above, shall not be deemed a breach of the foregoing
representations and warranties or a breach of the representations and warranties
in Section 2.04 provided that with respect to such Accounts, the balance of all
Receivables included in such Accounts is treated for purposes of this Agreement,
the Indenture and the Indenture Supplements as "zero," and such Receivables
shall be treated as Ineligible Receivables for purposes of this Agreement, the
Indenture and the Indenture Supplements; provided that, notwithstanding any
provision in any document to the contrary, CompuCredit shall have no obligation
to repurchase such Receivables.

        (d)  Additional Transferors. The Transferor may designate Affiliates of
the Transferor to be included as Transferors (each, an "Additional Transferor")
under this Agreement in an amendment hereto pursuant to Section 10.01(a) and, in
connection with such designation, the Transferor shall surrender the Transferor
Certificate to the Owner Trustee in exchange for a newly issued Transferor
Certificate modified to reflect such Additional Transferor's interest in the
Transferred Assets of the Issuer represented by the Transferor Certificate as
provided in the Trust Agreement; provided, however, that, if the provisions of
Section 3.04 of the Trust Agreement are not otherwise applicable, prior to any
such designation and exchange the conditions set forth in clauses (iii) and
(v) of Section 3.04(b) of the Trust Agreement shall have been satisfied with
respect thereto (as applied with respect to an issuance of a Supplemental
Certificate).

        (e)  Required Supplemental Additions. Except as otherwise provided in
Section 2.05(b) and Section 3.08(a), if, on any Determination Date, the
Transferor Amount is less than the Required Transferor Amount on such date, the
Transferor shall, on or prior to the close of business on the tenth Business Day
of the next succeeding calendar month (the "Required Designation Date"), unless
the Transferor Amount exceeds the Required Transferor Amount as of the close of
business on any day after such Determination Date and prior to the Required
Designation Date, cause to be designated additional Eligible Accounts to be
included as Accounts as of the Required Designation Date or any earlier date in
a sufficient amount (or such lesser amount as shall represent all Eligible
Accounts constituting open end credit card accounts then available to the
Transferor under the Receivables Purchase Agreements) such that, after giving
effect to such addition and the addition, if any, made by each other Transferor,
the Transferor Amount as of the close of business on the applicable Addition
Date is at least equal to the Required Transferor Amount on such date.

        (f)    Permitted Supplemental Additions. Each Transferor may from time
to time, in its sole discretion, subject to the conditions specified in
paragraph (g) below, voluntarily cause the designation of additional Eligible
Accounts to be included as Accounts as of the applicable Addition Date.

        (g)  Conditions to Addition of Supplemental Accounts. On the Addition
Date with respect to any Supplemental Accounts, the Issuer shall purchase the
Receivables in the designated Supplemental Accounts (and such Supplemental
Accounts shall be deemed to be Accounts for purposes of this Agreement) as of
the close of business on the applicable Addition Cut-Off Date, subject to any
prohibitions or limitations specified in any Indenture Supplement and subject to
the satisfaction of the following conditions:

          (i)  on or before the eighth Business Day immediately preceding the
Addition Date, the applicable Transferor shall have given the Owner Trustee, the
Indenture Trustee, the Servicer and

25

--------------------------------------------------------------------------------

each Rating Agency notice (unless such notice requirement is otherwise waived)
that the Supplemental Accounts will be included and specifying the applicable
Addition Date and Addition Cut-Off Date;

        (ii)  all Supplemental Accounts shall be Eligible Accounts;

        (iii)  such Transferor shall have delivered to the Indenture Trustee
copies of UCC-1 financing statements covering such Supplemental Accounts, if
necessary to perfect the Issuer's interest in the Receivables arising therein;

        (iv)  to the extent required by Section 4.01, such Transferor shall have
deposited in the Collection Account all Collections with respect to such
Supplemental Accounts since the Addition Cut-Off Date;

        (v)  as of each of the Addition Cut-Off Date and the Addition Date, no
Insolvency Event with respect to an Account Owner, a Seller or such Transferor
shall have occurred nor shall the transfer to the Issuer of the Receivables
arising in the Supplemental Accounts have been made in contemplation of the
occurrence thereof;

        (vi)  the Rating Agency Condition shall have been satisfied;

      (vii)  such Transferor shall have delivered to the Issuer an Officer's
Certificate, dated the Addition Date, confirming, to the extent applicable, the
items set forth in clauses (ii) through (vi) above;

      (viii)  the transfer to the Issuer of the Receivables arising in the
Supplemental Accounts will not result in an Adverse Effect and such Transferor
shall have delivered to the Indenture Trustee an Officer's Certificate, dated
the Addition Date, stating that such Transferor reasonably believes that the
transfer to the Issuer of the Receivables arising in the Supplemental Accounts
will not have an Adverse Effect; and

        (ix)  such Transferor shall have delivered to the Issuer, the Indenture
Trustee and such Rating Agency an Opinion of Counsel, dated the Addition Date,
in accordance with Section 10.02(d)(iii).

        (h)  Delivery of Documents. In the case of the designation of Additional
Accounts, the Transferor designating such Accounts shall deliver to the Owner
Trustee (i) the computer file or microfiche list required to be delivered
pursuant to subsection 2.01(d) with respect to such Additional Accounts on the
date such file or list is required to be delivered pursuant to Section 2.01 (the
"Document Delivery Date") and (ii) in the case of the designation of
Supplemental Accounts, a duly executed, written Assignment, substantially in the
form of Exhibit C (the "Assignment"), on the Document Delivery Date.

        Section 2.10.    Defaulted Receivables.    On the date when any
Receivable in an Account becomes a Defaulted Receivable, the Issuer shall
automatically and without further action or consideration be deemed to transfer,
set over and otherwise convey to the Transferor with respect to such Account,
without recourse, representation or warranty, all right, title and interest of
the Issuer in and to the Defaulted Receivables (including any related Finance
Charge Receivables) in such Account, all monies due or to become due with
respect thereto, all proceeds thereof and any Insurance Proceeds relating
thereto provided that Recoveries of such Account shall remain property of the
Issuer and be applied as provided herein.

        Section 2.11.    Account Allocations.    In the event that any
Transferor is unable for any reason to transfer Receivables to the Issuer in
accordance with the provisions of this Agreement, including by reason of the
application of the provisions of Section 7.01 or any order of any Governmental
Authority (a "Transfer Restriction Event"), then, in any such event, (a) such
Transferor and the Servicer agree (except as prohibited by any such order) to
allocate and pay to the Issuer, after the date of such

26

--------------------------------------------------------------------------------


inability, all Collections, including Collections of Receivables transferred to
the Issuer prior to the occurrence of such event, and all amounts which would
have constituted Collections but for such Transferor's inability to transfer
Receivables (up to an aggregate amount equal to the amount of Receivables
transferred to the Issuer by such Transferor on such date), (b) such Transferor
and the Servicer agree that such amounts will be applied as Collections in
accordance with Article IV of this Agreement and the terms of each Indenture
Supplement and (c) for so long as the allocation and application of all
Collections and all amounts that would have constituted Collections are made in
accordance with clauses (a) and (b) above, Principal Receivables and all amounts
which would have constituted Principal Receivables but for such Transferor's
inability to transfer Receivables to the Issuer which are written off as
uncollectible in accordance with this Agreement shall continue to be allocated
in accordance with Article IV of this Agreement and the terms of each Indenture
Supplement. For the purpose of the immediately preceding sentence, such
Transferor and the Servicer shall treat the first received Collections with
respect to the Accounts as allocable to the Issuer until the Issuer shall have
been allocated and paid Collections in an amount equal to the aggregate amount
of Principal Receivables held by the Issuer as of the date of the occurrence of
such event. If such Transferor and the Servicer are unable pursuant to any
Requirements of Law to allocate Collections as described above, such Transferor
and the Servicer agree that, after the occurrence of such event, payments on
each Account with respect to the principal balance of such Account shall be
allocated first to the oldest principal balance of such Account and shall have
such payments applied as Collections in accordance with Article IV of this
Agreement and the terms of each Indenture Supplement. The parties hereto agree
that Finance Charge Receivables, whenever created, accrued in respect of
Principal Receivables which have been conveyed to the Issuer shall continue to
belong to the Issuer notwithstanding any cessation of the transfer of additional
Principal Receivables to the Issuer and Collections with respect thereto shall
continue to be allocated and paid in accordance with Article IV of this
Agreement and the terms of each Indenture Supplement.

        Section 2.12.    Discount Option.    

        (a)  The Transferor shall have the option to designate at any time and
from time to time a percentage or percentages, which may be a fixed percentage
or a variable percentage based on a formula (the "Discount Percentage"), of all
or any specified portion of Principal Receivables created after the Discount
Option Date to be treated as Finance Charge Receivables ("Discount Option
Receivables"). The Transferor shall also have the option of reducing or
withdrawing the Discount Percentage, at any time and from time to time, on and
after such Discount Option Date. The Transferor shall provide thirty (30) days
prior written notice of any such change in the Discount Percentage and the
related Discount Option Date to the Servicer, the Owner Trustee, the Indenture
Trustee and any Rating Agency and such change in the Discount Percentage shall
become effective on such Discount Option Date (i) unless such designation in the
reasonable belief of the Transferor would cause an Early Redemption Event or
Reinvestment Event or Event of Default with respect to any Series to occur, or
an event which, with notice or lapse of time or both, would constitute an Early
Redemption Event or Reinvestment Event or Event of Default with respect to any
Series and (ii) only if the Rating Agency Condition shall have been satisfied
with respect to such designation.

        (b)  After the Discount Option Date, Discount Option Receivable
Collections, if any, shall be treated as Collections of Finance Charge
Receivables.

[END OF ARTICLE II]

27

--------------------------------------------------------------------------------

ARTICLE III
ADMINISTRATION AND SERVICING
OF RECEIVABLES

        Section 3.01.    Acceptance of Appointment and Other Matters Relating to
the Servicer.    

        (a)  CompuCredit agrees to act as the Servicer under this Agreement and
the Noteholders by their acceptance of Notes consent to CompuCredit acting as
Servicer.

        (b)  As Servicer, the Servicer shall service and administer the
Receivables and any Participation Interests, shall collect and deposit into the
Collection Account amounts received under the Receivables and any Participation
Interests and shall charge-off as uncollectible Receivables, all in accordance
with its customary and usual servicing procedures for servicing credit card
receivables comparable to the Receivables and in accordance with the Credit Card
Guidelines. As Servicer, the Servicer shall have full power and authority,
acting alone or through any party properly designated by it hereunder, to do any
and all things in connection with such servicing and administration which it may
deem necessary or desirable; provided, however, that subject to the rights of
the Owner Trustee, the Issuer and the Indenture Trustee hereunder, CFC shall
have the absolute right to direct the Servicer with respect to any power
conferred on the Servicer hereunder. Without limiting the generality of the
foregoing and subject to Section 8.01, the Servicer or its designee is hereby
authorized and empowered, unless such power is revoked by the Indenture Trustee
on account of the occurrence of a Servicer Default pursuant to Section 8.01,
(i) to instruct the Owner Trustee or the Indenture Trustee to make withdrawals
and payments from the Collection Account, the Special Funding Account and any
Series Account, as set forth in this Agreement, the Indenture or any Indenture
Supplement, (ii) to take any action required or permitted under any Series
Enhancement, as set forth in this Agreement, the Indenture or any Indenture
Supplement, (iii) to execute and deliver, on behalf of the Issuer, any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Receivables
and, after the delinquency of any Receivable and to the extent permitted under
and in compliance with applicable Requirements of Law, to commence collection
proceedings with respect to such Receivable and (iv) to make any filings,
reports, notices, applications and registrations with, and to seek any consents
or authorizations from, the Commission and any state securities authority on
behalf of the Issuer as may be necessary or advisable to comply with any federal
or state securities or reporting requirements or other laws or regulations. The
Owner Trustee and the Indenture Trustee upon reasonable request therefor shall
furnish the Servicer with any documents in their possession necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder.

        (c)  The Servicer shall not, and no Successor Servicer shall, be
obligated to use separate servicing procedures, offices, employees or accounts
for servicing the Receivables from the procedures, offices, employees and
accounts used by the Servicer or such Successor Servicer, as the case may be, in
connection with servicing other credit card receivables.

        (d)  The Servicer shall comply with and perform its servicing
obligations with respect to the Accounts and Receivables in accordance with the
Credit Card Agreements relating to the Accounts and the Credit Card Guidelines
and all applicable rules and regulations of VISA and MasterCard, except insofar
as any failure to so comply or perform would not have an Adverse Effect.

        (e)  The Servicer shall pay out of its own funds, without reimbursement
(except as provided in Section 3.02), all expenses incurred in connection with
the servicing activities hereunder including expenses related to enforcement of
the Receivables, fees and disbursements of the Owner Trustee (as such and in its
individual capacity), the Administrator and the Indenture Trustee (including the
reasonable fees and expenses of its outside counsel) and independent accountants
and all other fees and expenses, including the costs of filing UCC continuation
statements and the costs and expenses relating to obtaining and maintaining the
listing of any Notes on any stock exchange.

28

--------------------------------------------------------------------------------


        (f)    The Transferor shall pay out of its own funds, without
reimbursement, the costs and expenses relating to any stamp, documentary,
excise, property (whether on real, personal or intangible property) or any
similar tax levied on the Issuer or the Issuer's assets that are not expressly
stated in this Agreement to be payable by the Issuer or the Transferor (other
than federal, state, local and foreign income and franchise taxes, if any, or
any interest or penalties with respect thereto, assessed on the Issuer).

        Section 3.02.    Servicing Compensation.    As full compensation for its
servicing activities hereunder and as reimbursement for any expense incurred by
it in connection therewith, prior to the termination of the Issuer pursuant to
Section 8.01 of the Trust Agreement, the Servicer shall be entitled to receive a
servicing fee (the "Servicing Fee") with respect to each Monthly Period, payable
monthly on the related Distribution Date, in an amount equal to one-twelfth of
the product of (a) the weighted average of the Servicing Fee Rates with respect
to each outstanding Series (based upon the Servicing Fee Rate for each Series
and the Allocation Amount (or such other amount as specified in the related
Indenture Supplement) of such Series, in each case as of the last day of the
prior Monthly Period) and (b) the amount of Principal Receivables on the last
day of the prior Monthly Period. The share of the Servicing Fee allocable to the
Noteholders of a particular Series with respect to any Monthly Period (the
"Monthly Servicing Fee") will be determined in accordance with the relevant
Indenture Supplement. The portion of the Servicing Fee with respect to any
Monthly Period not so allocated to the Noteholders of any particular Series
shall be paid by the holders of the Transferor Certificates on the related
Distribution Date and in no event shall the Issuer, the Owner Trustee (as such
or in its individual capacity), the Indenture Trustee, the Noteholders of any
Series or any Series Enhancer be liable for the share of the Servicing Fee with
respect to any Monthly Period to be paid by the holders of the Transferor
Certificates.

        Section 3.03.    Representations, Warranties and Covenants of the
Servicer.    CompuCredit, as initial Servicer, hereby makes, and any Successor
Servicer by its appointment hereunder shall make, with respect to itself, on
each Closing Date (and on the date of any such appointment), the following
representations, warranties and covenants on which the Issuer shall be deemed to
rely in accepting its interest in the Receivables and the Indenture Trustee
shall be deemed to have relied in accepting the pledge of the Receivables and in
entering into the Indenture:

        (a)  Organization and Good Standing. The Servicer is a corporation
validly existing and in good standing under the applicable law of the
jurisdiction of its incorporation and has, in all material respects, full power
and authority to own its properties and conduct its credit card servicing
business as presently owned or conducted, and to execute, deliver and perform
its obligations under this Agreement, the Indenture and each Indenture
Supplement.

        (b)  Due Qualification. The Servicer is duly qualified to do business
and is in good standing as a foreign limited partnership or corporation or other
foreign entity (or is exempt from such requirements) and has obtained all
necessary licenses and approvals in each jurisdiction in which the servicing of
the Receivables and any Participation Interests as required by this Agreement
requires such qualification except where the failure to so qualify or obtain
licenses or approvals would not have a material adverse effect on its ability to
perform its obligations as Servicer under this Agreement.

        (c)  Due Authorization. The execution, delivery, and performance of this
Agreement and the other agreements and instruments executed or to be executed by
the Servicer as contemplated hereby, have been duly authorized by the Servicer
by all necessary action on the part of the Servicer.

        (d)  Binding Obligation. This Agreement, the Indenture and each
Indenture Supplement each constitutes a legal, valid and binding obligation of
the Servicer, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,

29

--------------------------------------------------------------------------------




reorganization, moratorium or other similar laws affecting creditors' rights
generally from time to time in effect or by general principles of equity.

        (e)  No Conflict. The execution and delivery of this Agreement, the
Indenture and each Indenture Supplement by the Servicer, and the performance of
the transactions contemplated by this Agreement and the fulfillment of the terms
hereof and thereof applicable to the Servicer, will not conflict with, violate
or result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under, any
indenture, contract, agreement, mortgage, deed of trust or other instrument to
which the Servicer is a party or by which it or its properties are bound.

        (f)    No Violation. The execution and delivery of this Agreement, the
Indenture and each Indenture Supplement by the Servicer, the performance of the
transactions contemplated by this Agreement and the fulfillment of the terms
hereof and thereof applicable to the Servicer will not conflict with or violate
any Requirements of Law applicable to the Servicer.

        (g)  No Proceedings. There are no Proceedings or investigations pending
or, to the best knowledge of the Servicer, threatened, against the Servicer
before any Governmental Authority seeking to prevent the consummation of any of
the transactions contemplated by this Agreement or seeking any determination or
ruling that, in the reasonable judgment of the Servicer, would materially and
adversely affect the performance by the Servicer of its obligations under this
Agreement, the Indenture and each Indenture Supplement.

        (h)  Compliance with Requirements of Law. The Servicer shall duly
satisfy all obligations on its part to be fulfilled under or in connection with
each Receivable and the related Account, if any, will maintain in effect all
qualifications required under Requirements of Law in order to service properly
each Receivable and the related Account, if any, and will comply in all material
respects with all other Requirements of Law in connection with servicing each
Receivable and the related Account the failure to comply with which would have
an Adverse Effect.

        (i)    No Rescission or Cancellation. The Servicer shall not permit any
rescission or cancellation of any Receivable except in accordance with the
Credit Card Guidelines or as ordered by a court of competent jurisdiction or
other Governmental Authority.

        (j)    Protection of Rights. The Servicer shall take no action in
violation of this Agreement which, nor omit to take in violation of this
Agreement any action the omission of which, would impair the rights of the
Issuer or the Indenture Trustee in any Receivable or the related Account, if
any, nor shall it reschedule, revise or defer payments due on any Receivable
except in accordance with the Credit Card Guidelines.

        (k)  Receivables Not To Be Evidenced by Promissory Notes. Except in
connection with its enforcement or collection of an Account, the Servicer will
take no action to cause any Receivable to be evidenced by any instrument (as
defined in the UCC) and if any Receivable is so evidenced as a result of the
Servicer's action it shall be reassigned or assigned to the Servicer as provided
in this Section.

        (l)    All Consents. All authorizations, consents, orders or approvals
of or registrations or declarations with any Governmental Authority required to
be obtained, effected or given by the Servicer in connection with the execution
and delivery of this Agreement by the Servicer and the performance of the
transactions contemplated by this Agreement by the Servicer, have been duly
obtained, effected or given and are in full force and effect.

        In the event (x) any of the representations, warranties or covenants of
the Servicer contained in paragraphs (h), (i) or (j) of this Section 3.03 with
respect to any Receivable or the related Account is breached, and such breach
has a material adverse effect on the Issuer's interest in or the collectibility

30

--------------------------------------------------------------------------------

of such Receivable and is not cured within sixty (60) days (or such longer
period, not in excess of one hundred twenty (120) days, as may be agreed to by
the Indenture Trustee and the Transferor) of the earlier to occur of the
discovery of such event by the Servicer, or receipt by the Servicer of notice of
such event given by the Owner Trustee, the Indenture Trustee or the Transferor,
or (y) as provided in Section 3.03(k) with respect to any Receivable, all
Receivables in the Account or Accounts to which such event relates shall be
assigned and transferred to the Servicer on the terms and conditions set forth
below.

        The Servicer shall effect such assignment by making a deposit into the
Collection Account in immediately available funds not later than seven days
after such assignment obligation arises in an amount equal to the amount of such
Receivables.

        Upon each such reassignment or assignment to the Servicer, the Issuer
shall automatically and without further action be deemed to sell, transfer,
assign, set over and otherwise convey to the Servicer, without recourse,
representation or warranty, all right, title and interest of the Issuer in and
to such Receivables, all Interchange and Recoveries related thereto, all monies
due or to become due and all amounts received or receivable with respect thereto
and all proceeds thereof. The Issuer shall execute such documents and
instruments of transfer or assignment and take such other actions as shall be
reasonably requested by the Servicer to effect the conveyance of any such
Receivables pursuant to this Section 3.03 but only upon receipt of an Officer's
Certificate of the Servicer that states that all conditions set forth in this
Section have been satisfied. The obligation of the Servicer to accept
reassignment or assignment of such Receivables, and to make the deposits, if
any, required to be made to the Collection Account as provided in the preceding
paragraph, shall constitute the sole remedy respecting the event giving rise to
such obligation available to the Issuer, the Indenture Trustee or any Series
Enhancer, except as provided in Section 6.04.

        Section 3.04.    Reports and Records for the Owner Trustee and the
Indenture Trustee.    

        (a)  Daily Records. On each Business Day, the Servicer shall make or
cause to be made available at the office of the Servicer for inspection by the
Transferor, the Issuer, the Owner Trustee and the Indenture Trustee upon request
a record setting forth (i) the Collections in respect of Principal Receivables
and in respect of Finance Charge Receivables processed by the Servicer on the
second (2nd) preceding Business Day in respect of each Account and (ii) the
amount of Receivables as of the close of business on the second (2nd) preceding
Business Day in each Account. The Servicer shall, at all times, maintain its
computer files with respect to the Accounts in such a manner so that the
Accounts may be specifically identified and shall make available to the
Transferor, the Issuer, the Owner Trustee and the Indenture Trustee at the
office of the Servicer on any Business Day any computer programs necessary to
make such identification. The Owner Trustee and the Indenture Trustee shall
enter into such reasonable confidentiality agreements as the Servicer shall deem
necessary to protect its interests and as are reasonably acceptable in form and
substance to the Owner Trustee and the Indenture Trustee.

        (b)  Monthly Servicer's Certificate. Not later than the second (2nd)
Business Day preceding each Distribution Date, the Servicer shall, with respect
to each outstanding Series, deliver to the Transferor, the Issuer, the Owner
Trustee, the Indenture Trustee and each Rating Agency a certificate of a
Servicing Officer in substantially the form set forth in the related Indenture
Supplement.

        Section 3.05. Annual Certificate of Servicer. The Servicer shall deliver
to the Transferor, the Issuer, the Owner Trustee, the Indenture Trustee and each
Rating Agency on or before June 30th of each calendar year, beginning with
June 30, 2001, an Officer's Certificate substantially in the form of Exhibit A.

        Section 3.06.    Annual Servicing Report of Independent Public
Accountants; Copies of Reports Available.    

31

--------------------------------------------------------------------------------


        (a)  On or before June 30th of each calendar year, beginning with
June 30, 2001, the Servicer shall cause a firm of nationally recognized
independent public accountants (who may also render other services to the
Servicer or the Transferor) to furnish a report (addressed to the Indenture
Trustee) to the Issuer, the Transferor, the Indenture Trustee, the Owner
Trustee, the Servicer and each Rating Agency to the effect that they have
applied certain procedures that the accountants are reasonably able to review
and perform under such accounting firm's policies and are agreed upon with the
Servicer and examined certain documents and records relating to the servicing of
Accounts under this Agreement, the Indenture and each Indenture Supplement and
that, on the basis of such agreed-upon procedures, nothing has come to the
attention of such accountants that caused them to believe that the servicing
(including the allocation of Collections) has not been conducted in compliance
with the terms and conditions as set forth in this Article III and Section 6.08
and the applicable provisions of the Indenture and each Indenture Supplement,
except for such exceptions as they believe to be immaterial and such other
exceptions as shall be set forth in such statement. Such report shall set forth
the agreed-upon procedures performed. In the event such firm requires the
Indenture Trustee to agree to the procedures performed by such firm, the
Servicer shall direct the Indenture Trustee in writing to so agree; it being
understood and agreed that the Indenture Trustee will deliver such letter of
agreement in conclusive reliance upon the direction of the Servicer, and the
Indenture Trustee makes no independent inquiry or investigation as to, and shall
have no obligation or liability in respect of, the sufficiency, validity or
correctness of such procedures.

        (b)  On or before June 30th of each calendar year, beginning with
June 30, 2001, the Servicer shall cause a firm of nationally recognized
independent public accountants (who may also render other services to the
Servicer or Transferor) to furnish a report to the Issuer, the Transferor, the
Owner Trustee, the Indenture Trustee, the Servicer and each Rating Agency to the
effect that they have applied certain procedures that the accountants are
reasonably able to review and perform under such accounting firm's policies and
are agreed upon with the Servicer to compare the mathematical calculations of
certain amounts set forth in the Servicer's certificates delivered pursuant to
Section 3.04(b) during the period covered by such report with the Servicer's and
Columbus Bank's computer reports that were the source of such amounts and that
on the basis of such agreed-upon procedures and comparison, such accountants are
of the opinion that such amounts are in agreement, except for such exceptions as
they believe to be immaterial and such other exceptions as shall be set forth in
such statement. Such report shall set forth the agreed-upon procedures
performed.

        (c)  A copy of each certificate and report provided pursuant to Sections
3.04(b), 3.05 or 3.06 may be obtained by any Noteholder or beneficial owner of a
Note by a request in writing to the Owner Trustee addressed to the Corporate
Trust Office.

        Section 3.07.    Notices to CompuCredit.    In the event that
CompuCredit is no longer acting as Servicer, any Successor Servicer shall
deliver or make available to CompuCredit each certificate and report required to
be provided thereafter pursuant to Sections 3.04(b), 3.05 and 3.06.

        Section 3.08.    Adjustments.    

        (a)  If the Servicer adjusts downward the amount of any Receivable
because of a rebate, refund, unauthorized charge or billing error to a
cardholder, or because such Receivable was created in respect of merchandise
which was refused or returned by a cardholder, or if the Servicer otherwise
adjusts downward the amount of any Receivable without receiving Collections
therefor or charging off such amount as uncollectible, then, in any such case,
the amount of Principal Receivables used to calculate the Transferor Amount, and
(unless otherwise specified) any other amount required herein or in the
Indenture or any Indenture Supplement to be calculated by reference to the
amount of Principal Receivables, will be reduced by the amount of the
adjustment. Similarly, the amount of Principal Receivables used to calculate the
Transferor Amount and (unless otherwise specified) any other amount required
herein or in the Indenture or any Indenture Supplement to be calculated by
reference to the

32

--------------------------------------------------------------------------------


amount of Principal Receivables will be reduced by the principal amount of any
Receivable which was discovered as having been created through a fraudulent or
counterfeit charge or with respect to which the covenant contained in
Section 2.07(b) was breached. Any adjustment required pursuant to either of the
two preceding sentences shall be made on or prior to the end of the Monthly
Period in which such adjustment obligation arises. In the event that, following
the exclusion of such Principal Receivables from the calculation of the
Transferor Amount, the Transferor Amount would be less than the Required
Transferor Amount, not later than seven (7) days after such adjustment, the
Transferor shall make a payment to the Issuer for deposit into the Special
Funding Account in immediately available funds in an amount equal to the amount
by which the Transferor Amount would be less than the Required Transferor
Amount, due to adjustments with respect to Receivables conveyed by such
Transferor (up to the amount of such Principal Receivables); provided, however,
that if the Transferor Amount equals or exceeds the Required Transferor Amount
before such payment is made, the Transferor will not be required to make such
payment.

        (b)  If (i) the Servicer makes a deposit into the Collection Account in
respect of a Collection of a Receivable and such Collection was received by the
Servicer in the form of a check which is not honored for any reason or (ii) the
Servicer makes a mistake with respect to the amount of any Collection and
deposits an amount that is less than or more than the actual amount of such
Collection, the Servicer shall appropriately adjust the amount subsequently
deposited into the Collection Account to reflect such dishonored check or
mistake. Any Receivable in respect of which a dishonored check is received shall
be deemed not to have been paid. Notwithstanding the first two sentences of this
paragraph, adjustments made pursuant to this Section 3.08 shall not require any
change in any report previously delivered pursuant to Section 3.04(a).

        Section 3.09.    Reports to the Commission.    The Servicer shall, on
behalf of the Issuer cause to be filed with the Commission any periodic reports
required to be filed under the provisions of the Exchange Act and the rules and
regulations of the Commission thereunder. The Issuer and the Transferor shall,
at the expense of the Transferor, cooperate in any reasonable request of the
Servicer in connection with such filings.

[END OF ARTICLE III]

33

--------------------------------------------------------------------------------

ARTICLE IV
COLLECTIONS AND ALLOCATIONS

        Section 4.01.    Collections and Allocations.    

        (a)  The Servicer will apply or will instruct the Indenture Trustee in
writing to apply all funds on deposit in the Collection Account as described in
this Article IV and in each Indenture Supplement. Except as otherwise provided
below, the Servicer shall deposit Collections into the Collection Account as
promptly as possible after the Date of Processing of such Collections, but in no
event later than the second (2nd) Business Day following the Date of Processing.
Subject to the express terms of any Indenture Supplement, but notwithstanding
anything else in this Agreement to the contrary, for so long as the following
conditions are satisfied: (A) (i) CompuCredit remains the Servicer and maintains
a short-term debt rating of not less than A-1 by Standard & Poor's, P-1 by
Moody's and F1+ by Fitch (if rated by Fitch), and (ii) no Early Redemption
Event, Reinvestment Event or Event of Default shall have occurred or (B) other
arrangements are made such that the Rating Agency Condition is satisfied with
respect thereto, the Servicer need not make the daily deposits of Collections
into the Collection Account as provided in the preceding sentence, but may make
a single deposit in the Collection Account in immediately available funds not
later than 4:00 p.m., New York City time, on the Transfer Date following the
Monthly Period for which such Collections were processed. Subject to the proviso
in Section 4.02 and the express terms of any Indenture Supplement, but
notwithstanding anything else in this Agreement to the contrary, with respect to
any Monthly Period, whether the Servicer is required to make deposits of
Collections pursuant to the first or the second preceding sentence, (i) the
Servicer will only be required to deposit Collections into the Collection
Account up to the aggregate amount of Collections required to be deposited into
any Series Account or, without duplication, distributed on or prior to the
related Distribution Date to or for the benefit of Noteholders or to any Series
Enhancer pursuant to the terms of any Indenture Supplement or Series Enhancement
and any excess shall be paid to the Issuer for application in accordance with
the Trust Agreement, and (ii) if at any time prior to such Distribution Date the
amount of Collections deposited in the Collection Account exceeds the amount
required to be deposited pursuant to clause (i) above, the Servicer will be
permitted to withdraw the excess from the Collection Account and pay it to the
Issuer for application in accordance with the Trust Agreement. The Servicer
hereby acknowledges that any payments referenced in the immediately preceding
sentence shall be paid directly to the Transferor pursuant to subsection 3.04(a)
of the Trust Agreement. Subject to the second preceding sentence, the Servicer
may retain its Servicing Fee with respect to a Series and shall not be required
to deposit it in the Collection Account.

        (b)  Collections of Finance Charge Receivables and Principal Receivables
and Defaulted Receivables will be allocated to each Series on the basis of the
Series Allocable Finance Charge Collections of such Series, Series Allocable
Principal Collections of such Series and Series Allocable Defaulted Amount of
such Series and amounts so allocated to any Series will not, except as specified
in the related Indenture Supplement, be available to the Noteholders of any
other Series. Allocations of the foregoing amounts between the Noteholders and
the Series Enhancers and the Transferor Amount, among the Series and among the
Classes in any Series, shall be set forth in the related Indenture Supplement or
Indenture Supplements.

        Section 4.02.    Shared Principal Collections.    

        On each Distribution Date, (a) the Servicer shall allocate Shared
Principal Collections (as defined below) to each Principal Sharing Series, pro
rata, in proportion to the Principal Shortfalls (as defined below), if any, with
respect to each such Series and (b) the Servicer shall withdraw from the
Collection Account and pay to the Issuer for application in accordance with the
Trust Agreement an amount equal to the excess, if any, of (x) the aggregate
amount for all outstanding Series of Collections of Principal Receivables which
the related Indenture Supplements specify are to be treated as "Shared Principal
Collections" for such Distribution Date over (y) the aggregate amount for all
outstanding Series which

34

--------------------------------------------------------------------------------


the related Indenture Supplements specify are "Principal Shortfalls" for such
Series for such Distribution Date; provided, however, that if the Transferor
Amount as of such Distribution Date (determined after giving effect to the
Principal Receivables or Participation Interests transferred to the Issuer on
such date) is less than the Required Transferor Amount, the Servicer will not
distribute to the Issuer any such amounts that otherwise would be distributed to
the Issuer, but shall deposit such funds in the Special Funding Account. The
Issuer may, at its option, instruct the Indenture Trustee in writing to deposit
Shared Principal Collections which are otherwise payable to the Issuer pursuant
to the provisions set forth above into the Special Funding Account.

        Section 4.03.    Additional Withdrawals from the Collection Account.    

        On or before the Determination Date with respect to any Monthly Period,
the Servicer shall determine the amounts payable to CompuCredit, Columbus Bank
or any other Account Owner with respect to such Monthly Period under the
applicable Receivables Purchase Agreement in respect of amounts on deposit in
the Collection Account that were not transferred to the Issuer hereunder, and
the Servicer shall withdraw such amounts from the Collection Account and pay
such amount to CompuCredit for distribution to CompuCredit, Columbus Bank or any
other Account Owner, as applicable.

        Section 4.04.    Allocation of Transferred Assets to Series or
Groups.    

        To the extent so provided in the Indenture Supplement for any Series or
in an amendment to this Agreement executed pursuant to Section 10.01, and, if
necessary, an amendment to the Indenture, Receivables conveyed to the Issuer
pursuant to Section 2.01 and Receivables or Participation Interests conveyed to
the Issuer pursuant to Section 2.09 or any Participation Interest Supplement,
and all Collections received with respect thereto may be allocated or applied in
whole or in part to one or more Series or Groups as may be provided in any such
Indenture Supplement or amendment; provided, however, that any such allocation
or application shall be effective only upon satisfaction of the following
conditions:

        (a)  on or before the fifth (5th) Business Day immediately preceding
such allocation, the Servicer shall have given the Indenture Trustee and each
Rating Agency that has rated any Series or Class of Notes within the applicable
Group written notice of such allocation;

        (b)  for any Series or Class of Notes within the applicable Group, the
Rating Agency Condition shall have been satisfied with respect to such
allocation; and

        (c)  the Issuer shall have delivered to the Indenture Trustee an
Officer's Certificate, dated the date of such allocation, to the effect that the
Issuer reasonably believes that such allocation will not have an Adverse Effect.

        Any such Indenture Supplement or amendment may provide that (i) such
allocation to one or more particular Series or Groups may terminate upon the
occurrence of certain events specified therein and (ii) that upon the occurrence
of any such event, such assets and any Collections with respect thereto, shall
be reallocated to other Series or Groups or to all Series, all as shall be
provided in such Indenture Supplement or amendment.

        Section 4.05.    Excess Finance Charge Collections.    On each
Distribution Date, (a) the Servicer shall allocate Excess Finance Charge
Collections (as defined below) to each Excess Allocation Series pro rata, in
proportion to the Finance Charge Shortfalls (as defined below), if any, with
respect to each such Series, and (b) the Servicer shall withdraw from the
Collection Account and pay to the Issuer for application in accordance with the
Trust Agreement an amount equal to the excess, if any, of (x) the aggregate
amount for all outstanding Series of Collections of Finance Charge Receivables
which the related Indenture Supplements specify are to be treated as "Excess
Finance Charge Collections" for such Distribution Date over (y) the agreement
amount for all outstanding Series which the related

35

--------------------------------------------------------------------------------


Indenture Supplements specify are "Finance Charge Shortfalls" for such Series
and such Distribution Date.

[END OF ARTICLE IV]

36

--------------------------------------------------------------------------------

ARTICLE V
OTHER MATTERS RELATING TO EACH TRANSFEROR

        Section 5.01.    Liability of each Transferor.    Each Transferor shall
be severally, and not jointly, liable for all obligations, covenants,
representations and warranties of such Transferor arising under or related to
this Agreement. Except as provided in the preceding sentence, each Transferor
shall be liable only to the extent of the obligations specifically undertaken by
it in its capacity as a Transferor.

        Section 5.02.    Merger or Consolidation of, or Assumption of the
Obligations of, a Transferor.    

        (a)  No Transferor shall dissolve, liquidate, consolidate with or merge
into any other corporation, limited liability company or other entity or convey,
transfer or sell its properties and assets substantially as an entirety to any
Person unless:

          (i)  the entity formed by such consolidation or into which such
Transferor is merged or the Person which acquires by conveyance, transfer or
sale the properties and assets of the Transferor substantially as an entirety
shall be, if such Transferor is not the surviving entity, organized and existing
under the laws of the United States of America or any state or the District of
Columbia, and shall be a savings association, a national banking association, a
bank or other entity which is not eligible to be a debtor in a case under Title
11 of the United States Code or is a special purpose corporation or other
special purpose entity whose powers and activities are limited to substantially
the same degree as provided in the certificate of formation or incorporation of
CFC and, if such Transferor is not the surviving entity, shall expressly assume,
by an agreement supplemental hereto, executed and delivered to the Owner Trustee
and the Indenture Trustee, in form reasonably satisfactory to the Owner Trustee
and the Indenture Trustee, the performance of every covenant and obligation of
such Transferor hereunder; and

        (ii)  such Transferor or the surviving entity, as the case may be, has
delivered to the Owner Trustee and the Indenture Trustee (with a copy to each
Rating Agency) an Officer's Certificate and an Opinion of Counsel each stating
that such consolidation, merger, conveyance, transfer or sale and such
supplemental agreement comply with this Section, that such supplemental
agreement is a valid and binding obligation of such surviving entity enforceable
against such surviving entity in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally from time to time in effect or general principles of equity, and that
all conditions precedent herein provided for relating to such transaction have
been complied with; and

        (iii)  the Rating Agency Condition shall have been satisfied with
respect to such consolidation, merger, conveyance or transfer.

        (b)  Except as permitted by Section 2.07(c), the obligations, rights or
any part thereof of each Transferor hereunder shall not be assignable nor shall
any Person succeed to such obligations or rights of any Transferor hereunder
except (i) for conveyances, mergers, consolidations, assumptions, sales or
transfers in accordance with the provisions of the foregoing paragraph and
(ii) for conveyances, mergers, consolidations, assumptions, sales or transfers
to other entities (1) which such Transferor and the Servicer determine will not
result in an Adverse Effect, (2) which meet the requirements of clause (iii) of
the preceding paragraph and (3) for which such purchaser, transferee, pledgee or
entity shall expressly assume, in an agreement supplemental hereto, executed and
delivered to the Owner Trustee and the Indenture Trustee in writing in form
satisfactory to the Owner Trustee and the Indenture Trustee, the performance of
every covenant and obligation of such Transferor thereby conveyed.

        Section 5.03.    Limitations on Liability of Each Transferor.    Subject
to Section 5.01, no Transferor nor any of the directors, officers, employees,
incorporators, agents, partners, members or managers of any Transferor acting in
such capacities shall be under any liability to the Issuer, the Owner Trustee,

37

--------------------------------------------------------------------------------


the Indenture Trustee, the Noteholders, any Series Enhancer or any other Person
for any action taken or for refraining from the taking of any action in good
faith in such capacities pursuant to this Agreement, it being expressly
understood that such liability is expressly waived and released as a condition
of, and consideration for, the execution of this Agreement; provided, however,
that this provision shall not protect any Transferor or any such person against
any liability which would otherwise be imposed by reason of willful misfeasance,
bad faith or gross negligence in the performance of its duties or by reason of
reckless disregard of obligations and its duties hereunder. Each Transferor and
any director, officer, employee, partner, member or manager or agent of such
Transferor may rely in good faith on any document of any kind prima facie
properly executed and submitted by any Person (other than such Transferor)
respecting any matters arising hereunder.

[END OF ARTICLE V]

38

--------------------------------------------------------------------------------

ARTICLE VI
OTHER MATTERS RELATING TO THE SERVICER

        Section 6.01.    Liability of the Servicer.    The Servicer shall be
liable under this Article VI only to the extent of the obligations specifically
undertaken by the Servicer in its capacity as Servicer.

        Section 6.02.    Merger or Consolidation of, or Assumption of the
Obligations of, the Servicer.    The Servicer shall not consolidate with or
merge into any other corporation, limited partnership, limited liability company
or other entity or convey, transfer or sell its properties and assets
substantially as an entirety to any Person, unless:

        (a)  (i) the entity formed by such consolidation or into which the
Servicer is merged or the Person which acquires by conveyance, transfer or sale
the properties and assets of the Servicer substantially as an entirety shall be,
if the Servicer is not the surviving entity, a corporation or other entity
organized and existing under the laws of the United States of America or any
state or the District of Columbia, and, if the Servicer is not the surviving
entity, such corporation or other entity shall expressly assume, by an agreement
supplemental hereto, executed and delivered to the Owner Trustee, the Indenture
Trustee and the Transferor, in form satisfactory to the Owner Trustee, the
Indenture Trustee and the Transferor, the performance of every covenant and
obligation of the Servicer hereunder;

        (ii)  the Servicer or the surviving entity, as the case may be, has
delivered to the Owner Trustee, the Indenture Trustee and the Transferor an
Officer's Certificate and an Opinion of Counsel each stating that such
consolidation, merger, conveyance, transfer or sale comply with this
Section 6.02, that such supplemental agreement is a valid and binding obligation
of such surviving entity enforceable against such surviving entity in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally from time to time in effect or general
principles of equity, and that all conditions precedent herein provided for
relating to such transaction have been complied with; and

        (iii)  the Servicer shall have given the Rating Agencies notice of such
consolidation, merger or transfer or assets; and

        (b)  the corporation or other entity formed by such consolidation or
into which the Servicer is merged or the Person which acquires by conveyance or
transfer the properties and assets of the Servicer substantially as an entirety
shall be an Eligible Servicer.

        Section 6.03.    Limitation on Liability of the Servicer and
Others.    Except as provided in Section 6.04, neither the Servicer nor any of
the directors, officers, partners, members, managers, employees or agents of the
Servicer in its capacity as Servicer shall be under any liability to the Issuer,
the Owner Trustee, the Indenture Trustee, the Noteholders, any Series Enhancer
or any other Person for any action taken or for refraining from the taking of
any action in good faith in its capacity as Servicer pursuant to this Agreement;
provided, however, that this provision shall not protect the Servicer or any
such Person against any liability which would otherwise be imposed by reason of
willful misfeasance, bad faith or gross negligence in the performance of its
duties or by reason of reckless disregard of its obligations and its duties
hereunder. The Servicer and any director, officer, employee, partner, member or
manager or agent of the Servicer may rely in good faith on any document of any
kind prima facie properly executed and submitted by any Person (other than the
Servicer) respecting any matters arising hereunder. The Servicer shall not be
under any obligation to appear in, prosecute or defend any legal action which is
not incidental to its duties as Servicer in accordance with this Agreement and
which in its reasonable judgment may involve it in any expense or liability. The
Servicer may, in its sole discretion, undertake any such legal action which it
may deem necessary or desirable

39

--------------------------------------------------------------------------------

for the benefit of the Issuer and the Noteholders with respect to this Agreement
and the rights and duties of the parties hereto and the interests of the Issuer
and the Noteholders hereunder.

        Section 6.04.    Servicer Indemnification of the Issuer, the Owner
Trustee and the Indenture Trustee.    Subject to Section 6.03, the Servicer
shall indemnify and hold harmless each of the Issuer, the Owner Trustee (as such
and in its individual capacity), the Indenture Trustee and any trustees
predecessor thereto (including the Indenture Trustee in its capacity as Note
Registrar or as Paying Agent) and their respective directors, officers,
employees, partners, members or managers and agents from and against any and all
loss, liability, claim, expense, damage or injury suffered or sustained by
reason of (a) any acts or omissions of the Servicer with respect to the Issuer
in breach of this Agreement or (b) the administration by the Owner Trustee of
the Issuer (in the case of clause (a) or (b), other than such as may arise from
the negligence or willful misconduct of the Owner Trustee or the Indenture
Trustee, as applicable), including any judgment, award, settlement, reasonable
attorneys' fees and other costs or expenses incurred in connection with the
defense of any action, Proceeding or claim. Indemnification pursuant to this
Section 6.04 shall not be payable from the Transferred Assets. The Servicer's
obligations under this Section 6.04 shall survive the termination of this
Agreement or the Issuer or the earlier removal or resignation of the Owner
Trustee or the Indenture Trustee, as applicable.

        Section 6.05.    Resignation of the Servicer.    The Servicer shall not
resign from the obligations and duties hereby imposed on it except (a) upon a
determination that (i) the performance of its duties hereunder is no longer
permissible under applicable law and (ii) there is no reasonable action which
the Servicer could take to make the performance of its duties hereunder
permissible under applicable law or (b) upon the assumption, by an agreement
supplemental hereto, executed and delivered to the Transferor, the Issuer and
the Indenture Trustee, in form satisfactory to the Transferor, the Issuer and
the Indenture Trustee, of the obligations and duties of the Servicer hereunder
by any of its Affiliates or by any other entity the appointment of which shall
have satisfied the Rating Agency Condition and, in either case, qualifies as an
Eligible Servicer. Any determination permitting the resignation of the Servicer
shall be evidenced as to clause (a) above by an Opinion of Counsel to such
effect delivered to the Owner Trustee and the Indenture Trustee. No resignation
shall become effective until the Indenture Trustee or a Successor Servicer shall
have assumed the responsibilities and obligations of the Servicer in accordance
with Section 8.02 hereof. If within one hundred twenty (120) days of the date of
the determination that the Servicer may no longer act as Servicer under
clause (a) above the Indenture Trustee is unable to appoint a Successor
Servicer, the Indenture Trustee shall serve as Successor Servicer.
Notwithstanding the foregoing, the Indenture Trustee shall, if it is legally
unable so to act, petition a court of competent jurisdiction to appoint any
established institution qualifying as an Eligible Servicer as the Successor
Servicer hereunder. The Issuer shall give prompt notice to each Rating Agency
and each Series Enhancer upon the appointment of a Successor Servicer.
Notwithstanding anything in this Agreement to the contrary, CompuCredit may
assign part or all of its obligations and duties as Servicer under this
Agreement to an Affiliate of CompuCredit so long as CompuCredit shall have fully
guaranteed the performance of such obligations and duties under this Agreement.

        Section 6.06.    Access to Certain Documentation and Information
Regarding the Receivables.    The Servicer shall provide to the Owner Trustee or
the Indenture Trustee, as applicable, access to the documentation regarding the
Accounts and the Receivables in such cases where the Owner Trustee or the
Indenture Trustee, as applicable, is required in connection with the enforcement
of the rights of the Issuer or the Noteholders or by applicable statutes or
regulations to review such documentation, such access being afforded without
charge but only (a) upon reasonable request, (b) during normal business hours,
(c) subject to the Servicer's normal security and confidentiality procedures and
(d) at reasonably accessible offices in the continental United States designated
by the Servicer. Nothing in this Section shall derogate from the obligation of
the Transferor, the Owner Trustee, the Issuer, the Indenture Trustee and the
Servicer to observe any applicable law prohibiting disclosure of information
regarding

40

--------------------------------------------------------------------------------


the Obligors and the failure of the Servicer to provide access as provided in
this Section as a result of such obligation shall not constitute a breach of
this Section.

        Section 6.07.    Delegation of Duties.    In the ordinary course of
business, the Servicer may at any time delegate its duties hereunder with
respect to the Accounts and the Receivables to any Person that agrees to conduct
such duties in accordance with the Credit Card Guidelines and this Agreement.
Such delegation shall not relieve the Servicer of its liability and
responsibility with respect to such duties, and shall not constitute a
resignation within the meaning of Section 6.05.

        Section 6.08.    Examination of Records.    Each Transferor and the
Servicer shall indicate generally in their computer files or other records that
the Receivables arising in the Accounts have been conveyed to the Issuer
pursuant to this Agreement. Each Transferor and the Servicer shall, prior to the
sale or transfer to a third party of any receivable held in its custody, examine
its computer records and other records to determine that such receivable is not,
and does not include, a Receivable.

[END OF ARTICLE VI]

41

--------------------------------------------------------------------------------

ARTICLE VII
INSOLVENCY EVENTS

        Section 7.01.    Rights upon the Occurrence of an Insolvency
Event.    If any Transferor shall consent or fail to object to the appointment
of a bankruptcy trustee or conservator, receiver or liquidator in any bankruptcy
proceeding or other insolvency, readjustment of debt, marshalling of assets and
liabilities or similar Proceedings of or relating to such Transferor or relating
to all or substantially all of such Transferor's property, or the commencement
of an action seeking a decree or order of a court or agency or supervisory
authority having jurisdiction in the premises for the appointment of a
bankruptcy trustee or conservator, receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
Proceedings, or for the winding-up, insolvency, bankruptcy, reorganization,
conservatorship, receivership or liquidation of such entity's affairs, or
notwithstanding an objection by such Transferor any such action shall have
remained undischarged or unstayed for a period of sixty (60) days or upon entry
of any order or decree providing for such relief; or such Transferor shall admit
in writing its inability to pay its debts generally as they become due, file, or
consent or fail to object (or object without dismissal of any such filing within
sixty (60) days of such filing or the earlier entry of any order providing for
such relief) to the filing of, a petition to take advantage of any applicable
bankruptcy, insolvency or reorganization, receivership or conservatorship
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations (any such act or occurrence with respect to
any Person being an "Insolvency Event"), such Transferor shall on the day any
such Insolvency Event occurs (the "Appointment Date"), immediately cease to
transfer Principal Receivables to the Issuer and shall promptly give notice to
the Indenture Trustee and the Issuer thereof. Notwithstanding any cessation of
the transfer to the Issuer of additional Principal Receivables, Principal
Receivables transferred to the Issuer prior to the occurrence of such Insolvency
Event, Collections in respect of such Principal Receivables and Finance Charge
Receivables (whenever created) accrued in respect of such Principal Receivables
shall continue to be a part of the Transferred Assets and shall be allocated and
distributed to Noteholders in accordance with the terms of this Agreement, the
Indenture and each Indenture Supplement.

[END OF ARTICLE VII]

42

--------------------------------------------------------------------------------

ARTICLE VIII
SERVICER DEFAULTS

        Section 8.01.    Servicer Defaults.    If any one of the following
events (a "Servicer Default") shall occur and be continuing:

        (a)  any failure by the Servicer to make any payment, transfer or
deposit or to give instructions or to give notice to the Indenture Trustee to
make such payment, transfer or deposit on or before the date occurring five
(5) Business Days after the date such payment, transfer or deposit or such
instruction or notice is required to be made or given, as the case may be, under
the terms of this Agreement, the Indenture or any Indenture Supplement;

        (b)  failure on the part of the Servicer duly to observe or perform in
any material respect any other covenants or agreements of the Servicer set forth
in this Agreement, the Indenture, any Indenture Supplement, the Affinity Card
Agreement or the Facilities Management Agreement and which continues unremedied
for a period of sixty (60) days after the date on which notice of such failure,
requiring the same to be remedied, shall have been given to the Servicer by the
Owner Trustee or the Indenture Trustee, or to the Servicer, the Owner Trustee
and the Indenture Trustee by Holders of Notes evidencing not less than 10% of
the aggregate unpaid principal amount of all Notes Outstanding (or, with respect
to any such failure that does not relate to all Series, 10% of the aggregate
unpaid principal amount of all Notes Outstanding of all Series to which such
failure relates); or the Servicer shall assign or delegate its duties under this
Agreement, except as permitted by Sections 6.02 and 6.07;

        (c)  any representation, warranty or certification made by the Servicer
in this Agreement or in any certificate delivered pursuant to this Agreement
shall prove to have been incorrect when made, which has an Adverse Effect and
which Adverse Effect continues for a period of sixty (60) days after the date on
which notice thereof, requiring the same to be remedied, shall have been given
to the Servicer by the Owner Trustee or the Indenture Trustee, or to the
Servicer, the Owner Trustee and the Indenture Trustee by the Holders of Notes
evidencing not less than 10% of the aggregate unpaid principal amount of all
Notes Outstanding (or, with respect to any such representation, warranty or
certification that does not relate to all Series, 10% of the aggregate unpaid
principal amount of all Notes Outstanding of all Series to which such
representation, warranty or certification relates); or

        (d)  the Servicer shall consent to the appointment of a bankruptcy
trustee or conservator or receiver or liquidator in any bankruptcy proceeding or
other insolvency, readjustment of debt, marshalling of assets and liabilities or
similar Proceedings of or relating to the Servicer or of or relating to all or
substantially all its property, or an action seeking a decree or order of a
court or agency or supervisory authority having jurisdiction in the premises for
the appointment of a bankruptcy trustee or a conservator or receiver or
liquidator in any bankruptcy, insolvency, readjustment of debt, marshalling of
assets and liabilities or similar Proceedings, or the winding-up or liquidation
of its affairs, shall have been commenced against the Servicer and such action
shall have remained undischarged or unstayed for a period of sixty (60) days or
an order or decree providing for such relief shall have been entered; or the
Servicer shall admit in writing its inability to pay its debts generally as they
become due, file a petition to take advantage of any applicable bankruptcy,
insolvency or reorganization statute, make any assignment for the benefit of its
creditors or voluntarily suspend payment of its obligations;

then, in the event of any Servicer Default, so long as the Servicer Default
shall not have been remedied, either the Indenture Trustee or the Holders of
Notes evidencing a majority of the aggregate unpaid principal amount of all
Notes Outstanding, by notice then given to the Servicer and the Owner Trustee
(and to the Indenture Trustee if given by the Noteholders) (a "Termination
Notice"), may terminate all but not less than all of the rights and obligations
of the Servicer as

43

--------------------------------------------------------------------------------




Servicer under this Agreement, the Indenture and each Indenture Supplement;
provided, however, if within sixty (60) days of receipt of a Termination Notice
the Indenture Trustee does not receive any bids from Eligible Servicers in
accordance with Section 8.02(c) to act as a Successor Servicer and receives an
Officer's Certificate of the Servicer to the effect that the Servicer cannot in
good faith cure the Servicer Default which gave rise to the Termination Notice,
the Indenture Trustee shall grant a right of first refusal to the Transferor
which would permit the Transferor at its option to purchase the Notes on the
Distribution Date in the next calendar month.

        The purchase price for the Notes purchased pursuant to the preceding
paragraph shall be equal to the sum of the amounts specified therefor with
respect to each outstanding Series in the related Indenture Supplement. The
Transferor shall notify the Indenture Trustee prior to the Record Date for the
Distribution Date of the purchase if it is exercising such right of first
refusal. If the Transferor exercises such right of first refusal, the Transferor
shall deposit the purchase price into the Collection Account not later than
11:00 a.m., New York City time, on the Transfer Date preceding such Distribution
Date in immediately available funds. The purchase price shall be allocated and
distributed to Noteholders in accordance with the terms of the Indenture and
each Indenture Supplement.

        After receipt by the Servicer of a Termination Notice, and on the date
that a Successor Servicer is appointed by the Indenture Trustee pursuant to
Section 8.02, all authority and power of the Servicer under this Agreement shall
pass to and be vested in the Successor Servicer (a "Service Transfer"); and,
without limitation, the Indenture Trustee is hereby authorized and empowered
(upon the failure of the Servicer to cooperate) to execute and deliver, on
behalf of the Servicer, as attorney-in-fact or otherwise, all documents and
other instruments upon the failure of the Servicer to execute or deliver such
documents or instruments, and to do and accomplish all other acts or things
necessary or appropriate to effect the purposes of such Service Transfer. The
Servicer agrees to cooperate with the Indenture Trustee and such Successor
Servicer in effecting the termination of the responsibilities and rights of the
Servicer to conduct servicing hereunder, including the transfer to such
Successor Servicer of all authority of the Servicer to service the Receivables
provided for under this Agreement, including all authority over all Collections
which shall on the date of transfer be held by the Servicer for deposit, or
which have been deposited by the Servicer, in the Collection Account, or which
shall thereafter be received with respect to the Receivables, and in assisting
the Successor Servicer. The Servicer shall within twenty (20) Business Days
transfer its electronic records relating to the Receivables to the Successor
Servicer in such electronic form as the Successor Servicer may reasonably
request and shall promptly transfer to the Successor Servicer all other records,
correspondence and documents necessary for the continued servicing of the
Receivables in the manner and at such times as the Successor Servicer shall
reasonably request. The predecessor Servicer shall be responsible for all
expenses incurred in transferring the servicing duties to the Successor
Servicer. To the extent that compliance with this Section shall require the
Servicer to disclose to the Successor Servicer information of any kind which the
Servicer deems to be confidential, the Successor Servicer shall be required to
enter into such customary licensing and confidentiality agreements as the
Servicer shall deem reasonably necessary to protect its interests.

        Notwithstanding the foregoing, a delay in or failure of performance
referred to in paragraph (a) above for a period of ten (10) Business Days after
the applicable grace period or under paragraph (b) or (c) above for a period of
sixty (60) Business Days after the applicable grace period, shall not constitute
a Servicer Default if such delay or failure could not be prevented by the
exercise of reasonable diligence by the Servicer and such delay or failure was
caused by an act of God or the public enemy, acts of declared or undeclared war,
public disorder, rebellion or sabotage, epidemics, landslides, lightning, fire,
hurricanes, earthquakes, floods or similar causes. The preceding sentence shall
not relieve the Servicer from using all commercially reasonable efforts to
perform its obligations in a timely manner in accordance with the terms of this
Agreement and the Servicer shall provide the Indenture Trustee, the Issuer, each
Transferor and any Series Enhancer with an Officer's Certificate

44

--------------------------------------------------------------------------------


giving prompt notice of such failure or delay by it, together with a description
of its efforts so to perform its obligations.

        Section 8.02.    Indenture Trustee To Act; Appointment of Successor.    

        (a)  On and after the receipt by the Servicer of a Termination Notice
pursuant to Section 8.01, the Servicer shall continue to perform all servicing
functions under this Agreement until the date specified in the Termination
Notice or otherwise specified by the Indenture Trustee or until a date mutually
agreed upon by the Servicer and the Indenture Trustee. The Indenture Trustee
shall as promptly as possible after the giving of a Termination Notice appoint
an Eligible Servicer as a successor servicer (the "Successor Servicer"), and
such Successor Servicer shall accept its appointment by a written assumption in
a form acceptable to the Indenture Trustee. In the event that a Successor
Servicer has not been appointed or has not accepted its appointment at the time
when the Servicer ceases to act as Servicer, the Indenture Trustee without
further action shall automatically be appointed the Successor Servicer. The
Indenture Trustee may delegate any of its servicing obligations to an Affiliate
or agent in accordance with Section 3.01(b) and Section 6.07. Notwithstanding
the foregoing, the Indenture Trustee shall, if it is legally unable or unwilling
so to act, petition a court of competent jurisdiction to appoint any established
institution qualifying as an Eligible Servicer as the Successor Servicer
hereunder. The Indenture Trustee shall give prompt notice to each Rating Agency
and each Series Enhancer upon the appointment of a Successor Servicer.

        (b)  Upon its appointment, the Successor Servicer shall be the successor
in all respects to the Servicer with respect to servicing functions under this
Agreement and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on the Servicer by the terms and provisions
hereof, and all references in this Agreement to the Servicer shall be deemed to
refer to the Successor Servicer.

        (c)  In connection with any Termination Notice, the Indenture Trustee
will review any bids which it obtains from Eligible Servicers and shall be
permitted to appoint any Eligible Servicer submitting such a bid as a Successor
Servicer for servicing compensation not in excess of the aggregate Servicing
Fees for all Series plus the sum of the amounts with respect to each Series and
with respect to each Distribution Date equal to any Collections of Finance
Charge Receivables allocable to Noteholders of such Series which are payable to
the Issuer for payment to the holders of the Transferor Certificates under the
Trust Agreement after payment of all amounts owing to the Noteholders of such
Series with respect to such Distribution Date or required to be deposited in the
applicable Series Accounts with respect to such Distribution Date and any
amounts required to be paid to any Series Enhancer for such Series with respect
to such Distribution Date pursuant to the terms of any Series Enhancement;
provided, however, that the holders of the Transferor Certificates shall be
responsible for payment of their portion of such aggregate Servicing Fees and
all other such amounts in excess of such aggregate Servicing Fees, and the
Indenture Trustee shall have no liability in the event the holders of the
Transferor Certificates fail to pay their portion of such aggregate Servicing
Fees. Each holder of any of the Transferor Certificates agrees that, if
CompuCredit (or any Successor Servicer) is terminated as Servicer hereunder, the
portion of the Collections in respect of Finance Charge Receivables that the
Issuer is entitled to receive pursuant to this Agreement, the Indenture or any
Indenture Supplement shall be reduced by an amount sufficient to pay such
holders' share of the compensation of the Successor Servicer.

        (d)  All authority and power granted to the Servicer under this
Agreement shall automatically cease and terminate upon termination of the Issuer
pursuant to Section 8.01 of the Trust Agreement, and shall pass to and be vested
in the Transferor and, without limitation, the Transferor is hereby authorized
and empowered to execute and deliver, on behalf of the Servicer, as
attorney-in-fact or otherwise, all documents and other instruments, and to do
and accomplish all other acts or things necessary or appropriate to effect the
purposes of such transfer of servicing rights. The Servicer agrees

45

--------------------------------------------------------------------------------


to cooperate with the Transferor in effecting the termination of the
responsibilities and rights of the Servicer to conduct servicing of the
Receivables. The Servicer shall transfer its electronic records relating to the
Receivables to the applicable Transferor or its designee in such electronic form
as it may reasonably request and shall transfer all other records,
correspondence and documents to it in the manner and at such times as it shall
reasonably request. To the extent that compliance with this Section 8.02 shall
require the Servicer to disclose to the Transferor information of any kind which
the Servicer deems to be confidential, the Transferor shall be required to enter
into such customary licensing and confidentiality agreements as the Servicer
shall deem necessary to protect its interests.

        Section 8.03.    Notification to Noteholders.    Within five
(5) Business Days after the Servicer becomes aware of any Servicer Default, the
Servicer shall give notice thereof to the Issuer, the Indenture Trustee, each
Rating Agency and each Series Enhancer and the Indenture Trustee shall give
notice to the Noteholders. Upon any termination or appointment of a Successor
Servicer pursuant to this Article VIII, the Indenture Trustee shall give prompt
notice thereof to the Noteholders.

[END OF ARTICLE VIII]

46

--------------------------------------------------------------------------------

ARTICLE IX
TERMINATION

        Section 9.01.    Termination of Agreement.    This Agreement and the
respective obligations and responsibilities of the Issuer, the Transferor and
the Servicer under this Agreement shall terminate, except with respect to the
obligations described in Section 6.04 and Section 10.07, on the date of the
termination of the Issuer.

[END OF ARTICLE IX]

47

--------------------------------------------------------------------------------

ARTICLE X
MISCELLANEOUS PROVISIONS

        Section 10.01.    Amendment; Waiver of Past Defaults.    

        (a)  This Agreement may be amended from time to time by the Servicer,
the Transferor, the Issuer and the Indenture Trustee, by a written instrument
signed by each of them, without consent of any of the Noteholders, or the Series
Enhancers, to cure any ambiguity, to correct or supplement any provisions
herein, to add other identifying code numbers to the definition of Account or to
add any other provisions with respect to matters or questions raised under this
Agreement which shall not be inconsistent with the provisions of this Agreement;
provided, however, that such action shall not adversely affect in any material
respect the interest of any of the Noteholders or any Series Enhancer.
Additionally, this Agreement may be amended from time to time (including in
connection with the issuance of a Supplemental Certificate, the conveyance of a
Participation Interest, the allocation of assets pursuant to Section 4.04, the
designation of an Additional Transferor, or to change the definition of Monthly
Period, Determination Date or Distribution Date) by the Servicer, the
Transferor, the Issuer and the Indenture Trustee, by a written instrument signed
by each of them, without the consent of any of the Series Enhancers or any of
the Noteholders, provided that (i) the Transferor shall have delivered to the
Indenture Trustee and the Owner Trustee an Officer's Certificate, dated the date
of any such amendment, stating that the Transferor reasonably believes that such
amendment will not have an Adverse Effect and (ii) the Rating Agency Condition
shall have been satisfied with respect to any such amendment. Notwithstanding
anything else to the contrary herein, this agreement may be amended by the
Servicer, the Transferor, the Issuer and the Indenture Trustee, by a written
instrument signed by each of them without the consent of the Noteholders or the
Series Enhancers, upon satisfaction of the Rating Agency Condition with respect
to such amendment (without anything further) as may be necessary or advisable in
order (a) to enable all or a portion of the Issuer to qualify as, and to permit
an election to be made to cause the Issuer to be treated as, a "financial asset
securitization investment trust" as described in the provisions of Section 860L
of the Code (and, in connection with any such election, to modify or eliminate
existing provisions relating to the intended Federal income tax treatment of the
Notes) or (b) to avoid the imposition of state or local income or franchise
taxes imposed on the Issuer's property or its income; provided, however, the
amendments which the Transferor, the Servicer, the Issuer and the Indenture
Trustee may make without the consent of any of the Noteholders or Series
Enhancers pursuant to this sentence may include, without limitation, the
addition of provisions to permit a sale of Receivables in connection with
clauses (a) and (b) above.

        (b)  This Agreement may also be amended from time to time by the
Servicer, the Transferor, the Issuer and the Indenture Trustee, with the consent
of the Holders of Notes evidencing not less than 662/3% of the aggregate unpaid
principal amount of the Notes Outstanding of all affected Series for which the
Transferor has not delivered an Officer's Certificate stating that there is no
Adverse Effect, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Noteholders; provided, however, that no such
amendment shall (i) reduce in any manner the amount of or delay the timing of
any distributions (changes in Early Redemption Events or Reinvestment Events
that decrease the likelihood of the occurrence thereof shall not be considered
delays in the timing of distributions for purposes of this clause) to be made to
Noteholders or deposits of amounts to be so distributed or the amount available
under any Series Enhancement without the consent of each affected Noteholder,
(ii) change the definition of or the manner of calculating the interest of any
Noteholder without the consent of each affected Noteholder, (iii) reduce the
aforesaid percentage required to consent to any such amendment without the
consent of each Noteholder or (iv) adversely affect the rating of any Series or
Class by each Rating Agency without the consent of each Noteholder of such
Series or Class.

48

--------------------------------------------------------------------------------


        (c)  Promptly after the execution of any such amendment or consent
(other than an amendment pursuant to paragraph (a)), the Issuer shall furnish
notification of the substance of such amendment to the Indenture Trustee and
each Noteholder, and the Servicer shall furnish notification of the substance of
such amendment to each Rating Agency and each Series Enhancer.

(d)It shall not be necessary for the consent of Noteholders under this
Section 10.01 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Noteholders shall be subject to such reasonable
requirements as the Indenture Trustee may prescribe.

        (e)  Notwithstanding anything in this Section 10.01 to the contrary, no
amendment may be made to this Agreement or any Participation Interest Supplement
which would adversely affect in any material respect the interests of any Series
Enhancer without the consent of such Series Enhancer.

        (f)    The Holders of Notes evidencing more than 662/3% of the aggregate
unpaid principal amount of the Notes Outstanding of each Series or, with respect
to any Series with two (2) or more Classes, of each Class (or, with respect to
any default that does not relate to all Series, 662/3% of the aggregate unpaid
principal amount of the Notes Outstanding of each Series to which such default
relates or, with respect to any such Series with two or more Classes, of each
Class) may, on behalf of all Noteholders, waive any default by the Transferor or
the Servicer in the performance of their obligations hereunder and its
consequences, except the failure to make any distributions required to be made
to Noteholders or any Series Enhancer or to make any required deposits of any
amounts to be so distributed. Upon any such waiver of a past default, such
default shall cease to exist, and any default arising therefrom shall be deemed
to have been remedied for every purpose of this Agreement. No such waiver shall
extend to any subsequent or other default or impair any right consequent thereon
except to the extent expressly so waived.

        (g)  The Owner Trustee and the Indenture Trustee may, but shall not be
obligated to, enter into any such amendment which affects the Owner Trustee's or
the Indenture Trustee's rights, duties, benefits, protections, privileges or
immunities under this Agreement or otherwise. In connection with the execution
of any amendment hereunder, each of the Owner Trustee and the Indenture Trustee
shall be entitled to receive the Opinion of Counsel described in
Section 10.02(d)(i).

        Section 10.02.    Protection of Right, Title and Interest of Issuer.    

        (a)  The Transferor shall cause this Agreement, all amendments and
supplements hereto and all financing statements and continuation statements and
any other necessary documents covering the Issuer's right, title and interest to
the Transferred Assets to be promptly recorded, registered and filed, and at all
times to be kept recorded, registered and filed, all in such manner and in such
places as may be required by law fully to preserve and protect the right, title
and interest of the Issuer hereunder to all property comprising the Transferred
Assets. The Transferor shall deliver to the Issuer and Indenture Trustee
file-stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing. The Transferor shall cooperate fully with the
Servicer in connection with the obligations set forth above and will execute any
and all documents reasonably required to fulfill the intent of this paragraph.

        (b)  Within thirty (30) days after any Transferor makes any change in
its name, identity or corporate structure which would make any financing
statement or continuation statement filed in accordance with paragraph (a)
seriously misleading within the meaning of Section 9-402(7) (or any comparable
provision) of the UCC, such Transferor shall give the Issuer and the Indenture
Trustee notice of any such change and shall file such financing statements or
amendments as may be necessary to continue the perfection of the Issuer's
security interest or ownership interest in the Receivables and the other
Transferred Assets.

49

--------------------------------------------------------------------------------


        (c)  Each Transferor shall give the Issuer and the Indenture Trustee
prompt notice of any relocation of its chief executive office or any change in
the jurisdiction under whose laws it is organized and whether, as a result of
such relocation or change, the applicable provisions of the UCC would require
the filing of any amendment of any previously filed financing or continuation
statement or of any new financing statement and shall file such financing
statements or amendments as may be necessary to perfect or to continue the
perfection of the Issuer's security interest in the Receivables and the other
Transferred Assets. Each Transferor shall at all times maintain its chief
executive office within the United States and shall at all times be organized
under the laws of a jurisdiction located within the United States.

        (d)  The Transferor shall deliver to the Issuer and the Indenture
Trustee (i) upon the execution and delivery of each amendment of this Agreement,
an Opinion of Counsel to the effect specified in Exhibit B-1; (ii) semiannually,
with respect to Automatic Additional Accounts included as Accounts, an Opinion
of Counsel substantially in the form of Exhibit B-2; (iii) on each Addition Date
on which any Supplemental Accounts or Participation Interests are to be
transferred to the Issuer pursuant to Section 2.09, an Opinion of Counsel
covering the same substantive legal issues addressed by Exhibit B-2 but
conformed to the extent appropriate to relate to Supplemental Accounts or
Participation Interests; and (iv) on or before January 31 of each year,
beginning with January 31, 2002 an Opinion of Counsel substantially in the form
of Exhibit B-3.

50

--------------------------------------------------------------------------------

        Section 10.03.    GOVERNING LAW.    THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED THEREIN.

        Section 10.04.    Notices; Payments.    

        All demands, notices, instructions, directions and communications
(collectively, "Notices") under this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered at, mailed by certified
mail, return receipt requested, or sent by facsimile transmission.

(a)in the case of the Transferor, to:

CompuCredit Funding Corp.
101 Convention Center Drive
Suite 850-14A
Las Vegas, Nevada 89101
Attention: Treasurer
(facsimile no. (702) 598-3651)

(b)in the case of the Servicer, to:

CompuCredit Corporation
One Ravinia Drive, Suite 500
Atlanta, Georgia 30346
Attention: General Counsel
(facsimile no. (770) 206-6187)

(c)in the case of the Issuer, to:

CompuCredit Card Master Note Business Trust
c/o Wilmington Trust FSB
3773 Howard Hughes Parkway
Suite 300 North
Las Vegas, Nevada 89109
Attention: Corporate Trust Administration
(facsimile no. (702) 866-2244)

(d)in the case of the Owner Trustee, to:

Wilmington Trust FSB
3773 Howard Hughes Parkway
Suite 300 North
Las Vegas, Nevada 89109
Attention: Corporate Trust Administration
(facsimile no. (702) 866-2244)

(e)in the case of the Rating Agency for a particular Series, to the address, if
any, specified in the Indenture or any Indenture Supplement relating to such
Series, and

(f)to any other Person as specified in the Indenture or any Indenture
Supplement; or, as to each party, at such other address or facsimile number as
shall be designated by such party in a written notice to each other party.

        Section 10.05.    Severability of Provisions.    If any one or more of
the covenants, agreements, provisions or terms of this Agreement shall for any
reason whatsoever be held invalid, then such provisions shall be deemed
severable from the remaining provisions of this Agreement and shall in no way
affect the validity or enforceability of the remaining provisions.

51

--------------------------------------------------------------------------------


        Section 10.06.    Further Assurances.    The Transferor and the Servicer
agree to do and perform, from time to time, any and all acts and to execute any
and all further instruments required or reasonably requested by the Owner
Trustee and the Indenture Trustee more fully to effect the purposes of this
Agreement, including the execution of any financing statements or continuation
statements relating to the Receivables for filing under the provisions of the
UCC of any applicable jurisdiction.

        Section 10.07.    Nonpetition Covenant.    

        (a)  Notwithstanding any prior termination of this Agreement, the
Servicer, the Indenture Trustee, the Owner Trustee and the Transferor shall not,
prior to the date which is one year and one day after the termination of this
Agreement, acquiesce, petition or otherwise invoke or cause the Issuer to invoke
the process of any Governmental Authority for the purpose of commencing or
sustaining a case against the Issuer under any Federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Issuer or any
substantial part of its property or ordering the winding-up or liquidation of
the affairs of the Issuer.

        (b)  Notwithstanding any prior termination of this Agreement, the
Servicer, the Indenture Trustee, the Owner Trustee and the Issuer shall not,
prior to the date which is one year and one day after the termination of this
Agreement, acquiesce, petition or otherwise invoke or cause the Transferor to
invoke the process of any Governmental Authority for the purpose of commencing
or sustaining a case against the Transferor under any Federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Transferor or any substantial part of its property or ordering the winding-up or
liquidation of the affairs of the Transferor.

        Section 10.08.    No Waiver; Cumulative Remedies.    No failure to
exercise and no delay in exercising, on the part of the Issuer, the Transferor,
the Servicer, the Owner Trustee, the Noteholders or the Indenture Trustee, any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided under this Agreement are cumulative and
not exhaustive of any rights, remedies, powers and privileges provided by law.

        Section 10.09.    Counterparts.    This Agreement may be executed in two
or more counterparts (and by different parties on separate counterparts), each
of which shall be an original, but all of which together shall constitute one
and the same instrument.

        Section 10.10.    Third-Party Beneficiaries.    This Agreement will
inure to the benefit of and be binding upon the parties hereto, the Noteholders,
any holder of a Transferor Certificate, any Series Enhancer and their respective
successors and permitted assigns. Except as otherwise expressly provided in this
Agreement, no other Person will have any right or obligation hereunder.

        Section 10.11.    Merger and Integration.    Except as specifically
stated otherwise herein, this Agreement sets forth the entire understanding of
the parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by this Agreement. This Agreement may not be
modified, amended, waived or supplemented except as provided herein.

        Section 10.12.    Headings.    The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

52

--------------------------------------------------------------------------------

        Section 10.13.    Limitation of Liability of Owner Trustee.    

        It is expressly understood and agreed by the parties hereto that
(a) this Indenture is executed and delivered by Wilmington Trust FSB, not
individually or personally but solely as owner trustee of the Issuer, in the
exercise of the powers and authority conferred and vested in it under the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust FSB but is made
and intended for the purpose of binding only the Issuer and (c) under no
circumstances shall Wilmington Trust FSB be personally liable for the payment of
any indebtedness or expenses of the Issuer or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Issuer under this Indenture or the other Transaction Documents
to which the Issuer is a party.

[END OF ARTICLE X]

53

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Transferor, the Servicer, the Issuer and the
Indenture Trustee have caused this Transfer and Servicing Agreement to be duly
executed by their respective officers as of the day and year first above
written.

    COMPUCREDIT FUNDING CORP.,
as Transferor,
 
 
By:
 
         

--------------------------------------------------------------------------------

Name: Joshua Miller
Title: Assistant Secretary
 
 
COMPUCREDIT CORPORATION,
as Servicer,
 
 
By:
 
         

--------------------------------------------------------------------------------

Name: Ashley L. Johnson
Title: Treasurer
 
 
COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST,
as Issuer
 
 
By:
 
WILMINGTON TRUST FSB,
not in its individual capacity but solely as Owner Trustee on behalf of the
Issuer,
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
THE BANK OF NEW YORK,
not in its individual capacity but solely as Indenture Trustee,
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------

SCHEDULE I

List of Accounts

[Delivered Separately]

I-1

--------------------------------------------------------------------------------

SCHEDULE II

Bank Identification Numbers and Bank Numbers

Bank Identification Numbers


--------------------------------------------------------------------------------

  Bank Numbers

--------------------------------------------------------------------------------

479106   2223 479107   2224 433197   2242 522220   3523 522219   3525 479106  
3526 479107   3527 433197   3671 512070   3672 413481   3673 456419   3674
456420   3675

II-1

--------------------------------------------------------------------------------

EXHIBIT A

Form of Annual Servicer's Certificate

        The undersigned, a duly authorized representative of CompuCredit
Corporation, as Servicer ("CompuCredit"), pursuant to the Transfer and Servicing
Agreement dated as of July     , 2000 (the "Agreement"), among CompuCredit
Funding Corp., as Transferor, CompuCredit Corporation, as Servicer, CompuCredit
Credit Card Master Note Business Trust, as Issuer, and The Bank of New York, a
New York banking corporation, as Indenture Trustee, does hereby certify that:

1.CompuCredit is, as of the date hereof, the Servicer under the Agreement.
Capitalized terms used in this Certificate have their respective meanings set
forth in the Agreement.

2.The undersigned is a Servicing Officer who is duly authorized pursuant to the
Agreement to execute and deliver this Certificate to the Transferor, the Issuer,
the Owner Trustee, the Indenture Trustee and each Rating Agency.

3.A review of the activities of the Servicer during the year ended December 31,
20    and of its performance under the Agreement was conducted under my
supervision.

4.Based on such review, the Servicer has, to the best of my knowledge, performed
in all material respects its obligations under the Agreement throughout such
year and no default in the performance of such obligations has occurred or is
continuing except as set forth in paragraph 5 below.

5.The following is a description of each Default in the performance of the
Servicer's obligations under the provisions of the Agreement known to me to have
been made by the Servicer during the year ended December 31, 20    which sets
forth in detail (i) the nature of each such Default, (ii) the action taken by
the Servicer, if any, to remedy each such Default and (iii) the current status
of each such Default: [if applicable, insert "None."]

                                         
                                                                                
                                         
                                                                                

A-1

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned has duly executed this Certificate
this            day of            , 2000.

    CompuCredit Corporation,
Servicer
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

A-2

--------------------------------------------------------------------------------




EXHIBIT B-1


FORM OF OPINION OF COUNSEL
WITH RESPECT TO AMENDMENTS

Provisions to be included in
Opinion of Counsel to be delivered pursuant
to subsection 10.02(d)(i)

        The opinions set forth below may be subject to all the qualifications,
assumptions, limitations and exceptions taken or made in the Opinions of Counsel
delivered on any applicable Closing Date.

(i)The amendment to the Transfer and Servicing Agreement, attached hereto as
Schedule 1 (the "Amendment"), has been duly authorized, executed and delivered
by the Transferor and constitutes the legal, valid and binding agreement of the
Transferor, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws from time to time in effect affecting
creditors' rights generally. The enforceability of the Transferor's obligations
is also subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(ii)The Amendment has been entered into in accordance with the terms and
provisions of Section 10.01 of the Transfer and Servicing Agreement.

B-1-1

--------------------------------------------------------------------------------




EXHIBIT B-2


FORM OF OPINION OF COUNSEL
WITH RESPECT TO ACCOUNTS

Provisions to be included in
Opinion of Counsel to be
delivered pursuant to subsection 10.02(d)(ii) or 10.02(d)(iii)

        The opinions set forth below may be subject to all the qualifications,
assumptions, limitations and exceptions taken or made in the Opinions of Counsel
delivered on any applicable Closing Date.

1.Except for any Receivable that is evidenced by an "instrument" or "chattel
paper," as defined under the applicable UCC, the Receivables constitute either
"general intangibles" or "accounts" under the Georgia UCC and the Nevada UCC.

2.To the extent that Article 9 of the New York UCC applies to the transfer of
Receivables in certain identified Supplemental Accounts or Automatic Additional
Accounts by CompuCredit to CFC pursuant to a Supplemental Conveyance or the CFC
Receivables Purchase Agreement, respectively, such Supplemental Conveyance or
the CFC Receivables Purchase Agreement creates in favor of CFC a security
interest in the rights of CompuCredit in such Receivables.

3.To the extent that the transfer of Receivables in certain identified
Supplemental Accounts or Automatic Additional Accounts by CFC to the Issuer
pursuant to an Assignment or the Transfer and Servicing Agreement, respectively,
does not constitute an absolute assignment by CFC to the Issuer of such
Receivables, such Assignment or the Transfer and Servicing Agreement creates in
favor of the Issuer a security interest in the rights of CFC in such
Receivables.

4.The security interests described in paragraphs 1 and 2 above are perfected and
of first priority.

B-2-1

--------------------------------------------------------------------------------




EXHIBIT B-3


PROVISIONS TO BE INCLUDED IN
ANNUAL OPINION OF COUNSEL

        The opinions set forth below may be subject to all the qualifications,
assumptions, limitations and exceptions taken or made in the Opinions of Counsel
delivered on any applicable Closing Date with respect to similar matters. Unless
otherwise indicated, all capitalized terms used herein shall have the meanings
ascribed to them in the Transfer and Servicing Agreement.

1.No filing or other action, other than such filing or other action described in
such opinion, is necessary from the date of such opinion through January 31 of
the following year to continue the perfected status of the security interest of
the Issuer in the Receivables described in the financing statements referenced
in such opinion.

2.No filing or other action, other than such filing or other action described in
such opinion, is necessary from the date of such opinion through January 31 of
the following year to continue the perfected status of the security interest of
the relevant Transferor in the Receivables described in the financing statements
referenced in such opinion.

3.No filing or other action, other than such filing or other action described in
such opinion, is necessary from the date of such opinion through January 31 of
the following year to continue the perfected status of the security interest of
CompuCredit in the Receivables described in the financing statements referenced
in such opinion.

B-3-1

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF ASSIGNMENT OF RECEIVABLES IN SUPPLEMENTAL ACCOUNTS
(As required by Section 2.09 of
the Transfer and Servicing Agreement)

        ASSIGNMENT No.    OF RECEIVABLES IN SUPPLEMENTAL ACCOUNTS, dated as
of                        ,1 by and among COMPUCREDIT FUNDING CORP., a Nevada
corporation, as Transferor (the "Transferor"), COMPUCREDIT CORPORATION, a
Georgia corporation, as Servicer (the "Servicer"), and COMPUCREDIT CREDIT CARD
MASTER NOTE BUSINESS TRUST (the "Trust"), pursuant to the Transfer and Servicing
Agreement referred to below.

--------------------------------------------------------------------------------

1/      To be dated as of the applicable Addition Date.

WITNESSETH

        WHEREAS, the Transferor, the Servicer and the Trust are parties to the
Transfer and Servicing Agreement, dated as of July    , 2000 (as amended and
supplemented, the "Agreement");

        WHEREAS, pursuant to the Agreement, the Transferor wishes to designate
Supplemental Accounts to be included as Accounts and to convey the Receivables
of such Supplemental Accounts (as each such term is defined in the Agreement),
whether now existing or hereafter created, to the Trust; and

        WHEREAS, the Trust is willing to accept such designation and conveyance
subject to the terms and conditions hereof;

        NOW, THEREFORE, the Transferor, the Servicer and the Trust hereby agree
as follows:

1.Defined Terms. All capitalized terms used herein shall have the meanings
ascribed to them in the Agreement unless otherwise defined herein.

        "Addition Date" shall mean, with respect to the Supplemental Accounts
designated hereby,                         ,            .

        "Addition Cut-Off Date" shall mean, with respect to the Supplemental
Accounts designated hereby,                         ,             .

2.Designation of Supplemental Accounts. On or before the date hereof, the
Transferor will deliver to the Owner Trustee a computer file or microfiche list
containing a true and complete schedule identifying all such Supplemental
Accounts (the "Supplemental Accounts") specifying for each such Supplemental
Account, as of the Addition Cut-Off Date, its account number, the aggregate
amount outstanding in such Account and the aggregate amount of Principal
Receivables outstanding in such Account, which computer file or microfiche list
shall supplement Schedule 1to the Agreement.

3.Conveyance of Receivables. (a) The Transferor does hereby, transfer, assign,
set over and otherwise convey, without recourse except as set forth in the
Transfer and Servicing Agreement, to the Trust, all its right, title and
interest in, to and under the Receivables of such Supplemental Accounts existing
at the close of business on the Addition Cut-Off Date and thereafter created
from time to time until the termination of the Trust, all Interchange and
Recoveries related thereto, all monies due or to become due and all amounts
received or receivable with respect thereto and all proceeds (including
"proceeds" as defined in the UCC) thereof. The foregoing does not constitute and
is not intended to result in the creation or assumption by the Trust, the Owner
Trustee (as such or in its individual capacity), the Indenture Trustee, any
Noteholders or any Series Enhancer of any obligation of the Servicer, the
Transferor or any other Person in connection with the Accounts, the Receivables
or under any agreement or instrument relating thereto, including any obligation
to Obligors, merchant banks, merchants clearance systems, VISA, MasterCard or
insurers.

--------------------------------------------------------------------------------

        (b)  If necessary, the Transferor agrees to record and file, at its own
expense, financing statements (and continuation statements when applicable) with
respect to the Receivables in Supplemental Accounts existing on the Addition
Cut-Off Date and thereafter created meeting the requirements of applicable state
law in such manner and in such jurisdictions as are necessary to perfect, and
maintain perfection of, the sale and assignment of its interest in such
Receivables to the Trust, and to deliver a file-stamped copy of each such
financing statement or other evidence of such filing to the Owner Trustee on or
prior to the Addition Date. The Owner Trustee shall be under no obligation
whatsoever to file such financing or continuation statements or to make any
other filing under the UCC in connection with such sale and assignment.

        (c)  In connection with such sale, the Transferor further agrees, at its
own expense, on or prior to the date of this Assignment, to indicate in the
appropriate computer files that Receivables created in connection with the
Supplemental Accounts and designated hereby have been conveyed to the Trust
pursuant to the Agreement and this Assignment.

        (d)  The Transferor does hereby grant to the Trust a security interest
in all of its right, title and interest, whether now owned or hereafter
acquired, in and to the Receivables in the Supplemental Accounts existing on the
Addition Cut-Off Date and thereafter created, all Interchange and Recoveries
related thereto, all monies due or to become due and all amounts received or
receivable with respect thereto, all money, accounts, general intangibles,
chattel paper, instruments, documents, goods, investment property, deposit
accounts, certificates of deposit, letters of credit, and advices of credit
consisting of, arising from or related to the foregoing, and all "proceeds"
(including "proceeds" as defined in the UCC) thereof. This Assignment
constitutes a security agreement under the UCC.

4.Acceptance by Trust. The Trust hereby acknowledges its acceptance of all
right, title and interest to the property, existing on the Addition Cut-Off Date
and thereafter created, conveyed to the Trust pursuant to Section 3(a) of this
Assignment. The Trust further acknowledges that, prior to or simultaneously with
the execution and delivery of this Assignment, the Transferor delivered to the
Owner Trustee the computer file or microfiche list described in Section 2 of
this Assignment.

5.Representations and Warranties of the Transferor. The Transferor hereby
represents and warrants to the Trust, as the Addition Date that:

        (a)  Legal, Valid and Binding Obligation. This Assignment constitutes a
legal, valid and binding obligation of the Transferor enforceable against the
Transferor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors' rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);

        (b)  Eligibility of Accounts. As of the Addition Cut-Off Date, each
Supplemental Account designated hereby is an Eligible Account;

        (c)  Insolvency. As of each of the Addition Cut-Off Date and the
Addition Date, no Insolvency Event with respect to the Transferor has occurred
and the transfer by the Transferor of Receivables arising in the Supplemental
Accounts to the Trust has not been made in contemplation of the occurrence
thereof;

        (d)  Pay Out Event; Event of Default. The Transferor reasonably believes
that (A) the transfer of the Receivables arising in the Supplemental Accounts
will not, based on the facts known to the Transferor, then or thereafter cause a
Pay Out Event or Event of Default to occur with respect to any Series and (B) no
selection procedure was utilized by the Transferor which would result in the
selection of Supplemental Accounts (from among the available Eligible Accounts
available to the Transferor) that would be materially adverse to the interests
of the Noteholders of any Series as of the Addition Date;

C-2

--------------------------------------------------------------------------------




        (e)  Security Interest. This Assignment constitutes a valid sale,
transfer and assignment to the Trust of all right, title and interest, whether
owned on the Addition Cut-Off Date or thereafter acquired, of the Transferor in
the Receivables existing on the Addition Cut-Off Date or thereafter created in
the Supplemental Accounts, all Interchange and Recoveries related thereto, all
monies due or to become due and all amounts received or receivable with respect
thereto and the "proceeds" (including "proceeds" as defined in the applicable
UCC) thereof, or, if this Assignment does not constitute a sale of such
property, it constitutes a grant of a "security interest" (as defined in the
applicable UCC) in such property to the Trust, which, in the case of existing
Receivables and the proceeds thereof, is enforceable upon execution and delivery
of this Assignment, and which will be enforceable with respect to such
Receivables hereafter created and the proceeds thereof upon such creation. Upon
the filing of the financing statements described in Section 3 of this Assignment
and, in the case of the Receivables hereafter created and the proceeds thereof,
upon the creation thereof, the Trust shall have a first priority perfected
security or ownership interest in such property;

        (f)    No Conflict. The execution and delivery by the Transferor of this
Assignment, the performance of the transactions contemplated by this Assignment
and the fulfillment of the terms hereof applicable to the Transferor, will not
conflict with or violate any Requirements of Law applicable to the Transferor or
conflict with, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any indenture, contract, agreement, mortgage, deed of trust or
other instrument to which the Transferor is a party or by which it or its
properties are bound;

        (g)  No Proceedings. There are no proceedings or investigations, pending
or, to the best knowledge of the Transferor, threatened against the Transferor
before any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Assignment,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Assignment, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Transferor, would materially and adversely affect the
performance by the Transferor of its obligations under this Assignment or
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Assignment; and

        (h)  All Consents. All authorizations, consents, orders or approvals of
any court or other governmental authority required to be obtained by the
Transferor in connection with the execution and delivery of this Assignment by
the Transferor and the performance of the transactions contemplated by this
Assignment by the Transferor, have been obtained.

6.Ratification of Agreement. As supplemented by this Assignment, the Agreement
is in all respects ratified and confirmed and the Agreement as so supplemented
by this Assignment shall be read, taken and construed as one and the same
instrument.

7.Counterparts. This Assignment may be executed in two or more counterparts, and
by different parties on separate counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.

8.GOVERNING LAW. THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS,
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

9.Limitation of Liability. Notwithstanding any other provision herein or
elsewhere, this Assignment has been executed and delivered by Wilmington Trust
FSB, not in its individual capacity, but solely in its capacity as Owner Trustee
of the Trust, in no event shall Wilmington Trust FSB in its

C-3

--------------------------------------------------------------------------------

individual capacity have any liability in respect of the representations,
warranties, or obligations of the Trust hereunder or under any other document,
as to all of which recourse shall be had solely to the assets of the Trust, and
for all purposes of this Assignment and each other document, the Owner Trustee
(as such or in its individual capacity) shall be subject to, and entitled to the
benefits of, the terms and provisions of the Trust Agreement.

C-4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Transferor, the Servicer and the Trust have
caused this Assignment to be duly executed by their respective officers as of
the day and year first above written.

    COMPUCREDIT FUNDING CORP.,
Transferor
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
COMPUCREDIT CORPORATION,
Servicer
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST
 
 
By:
 
Wilmington Trust FSB, not in its individual capacity but solely as Owner
Trustee, on behalf of the Trust
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

C-5

--------------------------------------------------------------------------------

SCHEDULE 1

List of Accounts

--------------------------------------------------------------------------------




APPENDIX 1



INDEX OF CERTAIN DEFINED TERMS


Bearer Notes   Master Indenture Class   Master Indenture Closing Date   Master
Indenture Collection Account   Master Indenture Default   Master Indenture Early
Redemption Event   Master Indenture Event of Default   Master Indenture Excess
Allocation Series   Master Indenture Exchange Act   Master Indenture Group  
Master Indenture Indenture Supplement   Master Indenture Noteholders or Holders
  Master Indenture Notes   Master Indenture Outstanding   Master Indenture
Proceeding   Master Indenture Rating Agency   Master Indenture Rating Agency
Condition   Master Indenture Reinvestment Event   Master Indenture Required
Transferor Amount   Master Indenture Seller   Master Indenture Series   Master
Indenture Series Enhancer   Master Indenture Special Funding Account   Master
Indenture Tax Opinion   Master Indenture Transaction Documents   Trust Agreement
Transferor Amount   Master Indenture Transferor Certificate   Trust Agreement
Trust Estate   Master Indenture

1-1

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.11



TABLE OF CONTENTS
EXHIBIT B-1
EXHIBIT B-2
EXHIBIT B-3
EXHIBIT C

APPENDIX 1



INDEX OF CERTAIN DEFINED TERMS
